EXECUTION COPY

 

 

 

 

 

___________________________________________________

 

AGREEMENT AND PLAN OF MERGER

 

Dated as of September 19, 2005

 

among

 

PATIENT INFOSYSTEMS, INC.,

 

PATY ACQUISITION CORP.

 

AND

 

CCS CONSOLIDATED, INC.

 

___________________________________________________

 

 



 

 

 

TABLE OF CONTENTS

 

ARTICLE I THE MERGER

1

 

1.1

The Merger.

1

 

1.2

Effect of Merger.

1

 

1.3

Certificate of Incorporation and By-Laws.

2

 

1.4

Effective Time of Merger.

2

 

1.5

Surviving Corporation Directors and Officers.

2

 

1.6

Taking of Necessary Action; Further Action.

2

ARTICLE II MERGER CONSIDERATION AND CONVERSION OF SHARES

3

 

2.1

Merger Sub Common Stock.

3

 

2.2

Merger Consideration.

3

 

2.3

PATY Common Stock.

6

ARTICLE III DISSENTING SHARES; EXCHANGE OF CERTIFICATES

6

 

3.1

Dissenting Shares.

6

 

3.2

Exchange of Shares.

6

 

3.3

Dividends and Other Distributions.

7

 

3.4

CCS Stock Transfer Ledger.

8

 

3.5

Termination of Exchange Agency.

8

ARTICLE IV CLOSING

8

 

4.1

Time and Place of Closing.

8

 

4.2

Certificate of Merger.

9

ARTICLE V REPRESENTATIONS AND WARRANTIES OF CCS

9

 

5.1

Incorporation.

9

 

5.2

Authorization.

10

 

5.3

Conflicts.

10

 

5.4

Capitalization.

11

 

5.5

Subsidiaries.

13

 

5.6

Disputes and Litigation.

13

 

5.7

Financial Statements.

13

 

5.8

Absence of Undisclosed Liabilities.

14

 

5.9

Absence of Certain Changes.

14

 

 

i

 

 



 

 

 

5.10

Intellectual Property.

16

5.11

Taxes.

16

5.12

Title.

16

5.13

Real Estate and Leases.

17

5.14

Contractual and Other Obligations.

17

5.15

Compensation.

18

5.16

Employee Benefit Plans.

18

5.17

Labor Relations.

21

5.18

Interests of CCS Insiders.

21

5.19

Insurance.

22

5.20

Licenses; Franchises; Rights.

22

5.21

Brokers and Finders.

23

5.22

Fairness Opinion.

23

5.23

Section 203 of GCL Not Applicable.

23

5.24

Disclosure.

23

5.25

Voting Agreement

24

5.26

Recapitalization.

24

ARTICLE VI REPRESENTATIONS AND WARRANTIES OF PATY AND MERGER SUB

24

6.1

Incorporation.

25

6.2

Authorization.

25

6.3

Conflicts.

25

6.4

Capitalization.

26

6.5

Subsidiaries.

26

6.6

Disputes and Litigation.

27

6.7

Financial Statements.

27

6.8

Absence of Undisclosed Liabilities.

28

6.9

Absence of Certain Changes.

29

6.10

Intellectual Property.

30

6.11

Taxes.

30

6.12

Title.

31

6.13

Real Estate and Leases.

31

 

 

-ii-

 

 

 



 

 

 

 

6.14

Contractual and Other Obligations.

31

 

6.15

Compensation.

32

 

6.16

Employee Benefit Plans.

33

 

6.17

Labor Relations.

35

 

6.18

Interests of PATY Insiders.

36

 

6.19

Insurance.

36

 

6.20

Licenses; Franchises; Rights.

36

 

6.21

Brokers and Finders.

37

 

6.22

No Stockholder Vote.

37

 

6.23

Fairness Opinion

37

 

6.24

Section 203 of GCL Not Applicable.

37

 

6.25

Valid Issuance.

38

 

6.26

Disclosure.

38

ARTICLE VII CERTAIN COVENANTS

38

 

7.1

PATY Board of Directors.

38

 

7.2

PATY Officers.

38

 

7.3

HSR Act; Other Governmental and Judicial Filings.

38

 

7.4

Preparation of Information Statement.

38

 

7.5

Access to Information.

39

 

7.6

Conduct of Business of CCS.

39

 

7.7

Conduct of Business of PATY.

41

 

7.8

CCS Capitalization.

42

 

7.9

PATY Capitalization.

43

 

7.10

CCS Financial Statements.

43

 

7.11

PATY Financial Statements.

44

 

7.12

Notification of Certain Matters.

44

 

7.13

SEC Filings.

45

 

7.14

Forbearance.

45

 

7.15

PATY Capital Raising Efforts.

46

 

7.16

ACS Spin Off.

46

 

7.17

Additional Agreements.

46

 

7.18

PIPE.

46

 

 

-iii-

 

 

 



 

 

 

 

7.19

Registration of Securities.

47

 

7.20

Stockholder Approval

48

ARTICLE VIII publicity

48

 

8.1

Publicity.

48

ARTICLE IX CONDITIONS TO OBLIGATIONS OF EACH PARTY

48

 

9.1

Hart-Scott-Rodino Antitrust Improvements Act.

48

 

9.2

No Prohibition on Consummation.

49

 

9.3

Value of Consideration.

49

 

9.4

Financing.

49

 

9.5

Litigation.

49

 

9.6

ACS Spin Off.

49

 

9.7

Dissenters’ Rights.

49

 

9.8

Stockholders Agreement.

50

 

9.9

PATY Debt Escrow Agreement.

50

 

9.10

CCS Debt Escrow Agreement.

50

 

9.11

Sonenshine Partners Fee Escrow Agreement.

50

ARTICLE X CONDITIONS TO OBLIGATIONS OF CCS

50

 

10.1

Opinion of Counsel for PATY and Merger Sub.

50

 

10.2

Representations; Warranties; Covenants.

50

 

10.3

No Material Adverse Change.

51

 

10.4

Secretary’s Certificate.

51

 

10.5

Third Party Consents.

51

 

10.6

Employment Agreements.

51

 

10.7

Other Certificates.

51

 

10.8

Lock-Up Agreement.

51

 

10.9

Intercompany Indebtedness.

51

 

10.10

PATY Preferred Stock Conversion.

53

 

10.11

Wells Fargo Line of Credit.

53

 

10.12

PCAOB Inspection.

53

ARTICLE XI CONDITIONS TO OBLIGATIONS OF PATY AND MERGER SUB

53

11.1

Opinion of Counsel for CCS.

53

 

 

-iv-

 

 

 



 

 

 

 

11.2

Representations: Warranties; Covenants.

53

 

11.3

No Material Adverse Change.

54

 

11.4

Secretary’s Certificate.

54

 

11.5

Third Party Consents.

54

 

11.6

Other Certificates.

54

 

11.7

Employment Agreements.

54

 

11.8

Lock-Up Agreement.

54

 

11.9

CCS Stockholders.

55

 

11.10

Option Exercise; Cancellation.

55

 

11.11

CCS Debt.

55

 

11.12

Sixth Restated Certificate.

55

 

11.13

CCS Financial Statements.

55

 

11.14

Psilos Success Fee Escrow Agreement.

55

 

11.15

Aetna

55

ARTICLE XII TERMINATION

56

 

12.1

Termination.

56

 

12.2

Effect of Termination.

56

ARTICLE XIII MISCELLANEOUS

56

 

13.1

CCS and PATY Stockholder Representatives.

56

 

13.2

Notices.

58

 

13.3

Entire Agreement.

59

 

13.4

Further Action.

59

 

13.5

Expenses.

59

 

13.6

Governing Law.

59

 

13.7

Captions.

59

 

13.8

Accounting Terms.

59

 

13.9

Specific Performance.

60

 

13.10

Assignment.

60

 

13.11

No Third Party Beneficiary.

60

 

13.12

Partial Invalidity.

60

 

13.13

Counterparts.

60

 

-v-

 

 

 



 

 



 

 

-vi-

 

 

 



 

 

AGREEMENT AND PLAN OF MERGER

AGREEMENT AND PLAN OF MERGER dated as of this 19th day of September, 2005
(hereinafter referred to as this “Agreement”), by and among PATIENT INFOSYSTEMS,
INC., a corporation organized and existing under the laws of the State of
Delaware (hereinafter referred to as “PATY”), PATY ACQUISITION CORP., a
corporation organized and existing under the laws of the State of Delaware and a
wholly-owned subsidiary of PATY (hereinafter referred to as “Merger Sub”), and
CCS CONSOLIDATED, INC., a corporation organized and existing under the laws of
the State of Delaware (hereinafter referred to as “CCS” and, together with
Merger Sub, as the “Constituent Corporations”).

W I T N E S S E T H:

 

WHEREAS, the respective boards of directors of PATY, Merger Sub, and CCS have
deemed it advisable and in the best interests of their respective corporations
and stockholders to consummate the Merger (as hereinafter defined), on the terms
and subject to the conditions set forth in this Agreement; and

WHEREAS, the respective boards of directors of PATY, Merger Sub and CCS have
approved and declared advisable this Agreement and the transactions contemplated
hereby, including the Merger;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties hereby agree as follows:

ARTICLE I

 

THE MERGER

1.1

The Merger.

At the Effective Time (as hereinafter defined), in accordance with this
Agreement and the Delaware General Corporation Law (hereinafter referred to as
the “GCL”), Merger Sub shall be merged into and with CCS, the separate corporate
existence of Merger Sub shall cease and CCS shall continue as the surviving
corporation (hereinafter referred to as the “Merger”), governed by the laws of
the State of Delaware, under the corporate name it possesses immediately prior
to the Effective Time. CCS is hereinafter sometimes referred to as the
“Surviving Corporation”.

1.2

Effect of Merger.

(a)        At the Effective Time, the Surviving Corporation shall possess all
the rights, privileges, immunities and franchises, as well as of a public as of
a private nature, of the Constituent Corporations. All of the rights,
privileges, immunities and franchises, and all property, real and personal, and
all debts due on whatever account to each of the Constituent Corporations, shall
be taken and deemed to be transferred to and vested in the Surviving Corporation
without further act or deed; and all of the property, rights, privileges,
immunities, powers, franchises and all and every other interest of each of the
Constituent

 

1

 

 



 

 

Corporations thereafter shall be vested as effectively and fully in the
Surviving Corporation as they were in each of the Constituent Corporations.

(b)        The Surviving Corporation shall be responsible and liable for all of
the liabilities, obligations and penalties of each of the Constituent
Corporations; provided, however, that the liabilities, obligations and penalties
of the Constituent Corporations shall not be affected by the Merger, and that
the rights of the creditors of the Constituent Corporations, or any liens upon
the property of the Constituent Corporations shall not be impaired by the
Merger, and any claim existing or action or proceeding, civil or criminal,
pending by or against the Constituent Corporations may be prosecuted to judgment
as if the Merger had not taken place, or the Surviving Corporation may be
proceeded against or substituted in the place of the Constituent Corporations.

1.3

Certificate of Incorporation and By-Laws.

The certificate of incorporation and by-laws of CCS, as in effect immediately
prior to the Effective Time, shall be the certificate of incorporation and
by-laws of the Surviving Corporation and thereafter shall continue to be its
certificate of incorporation and by-laws until changed as provided therein and
under the laws of the State of Delaware. The first annual meeting of the
stockholders of the Surviving Corporation held after the Effective Time shall be
the next annual meeting of stockholders provided for in the by-laws of CCS.

1.4

Effective Time of Merger.

The Merger shall become effective at the time of filing of a certificate of
merger with respect to the Merger (hereinafter referred to as the “Certificate
of Merger”) in the office of the Secretary of State of the State of Delaware, as
required by the GCL. Such time is herein referred to as the “Effective Time”.

1.5

Surviving Corporation Directors and Officers.

At the Effective Time and until their successors have been duly elected and have
qualified, the Board of Directors of the Surviving Corporation shall consist of
the members of the Board of Directors of CCS immediately prior to the Effective
Time. Until their successors have been duly elected and have qualified, the
officers of CCS shall become the officers of the Surviving Corporation.

1.6

Taking of Necessary Action; Further Action.

CCS, PATY and Merger Sub, respectively, shall take all such lawful action as may
be necessary or appropriate in order to effectuate the transactions contemplated
by this Agreement. In case at any time after the Effective Time, any further
action is necessary or desirable to carry the purposes of this Agreement and to
vest the Surviving Corporation with full title to all assets, rights,
privileges, powers, immunities, purposes and franchises of either of the
Constituent Corporations, the officers and directors of such corporation shall
take all such lawful and necessary action.

 

 

-2-

 

 



 

 

 

ARTICLE II

 

MERGER CONSIDERATION AND CONVERSION OF SHARES

The manner and basis of converting in the Merger the outstanding shares of CCS
Common Stock (as defined below), CCS Preferred Stock (as defined below) and
Merger Sub Common Stock into shares of the capital stock of the Surviving
Corporation are as follows:

2.1

Merger Sub Common Stock.

Each share of the ten shares of Merger Sub Common Stock outstanding immediately
prior to the Effective Time shall, by virtue of the Merger and without any
action by the holder thereof, be deemed cancelled and converted into and shall
represent the right to receive one share of the common stock, $.01 par value
(hereinafter referred to as the “Surviving Common Stock”), of the Surviving
Corporation.

2.2

Merger Consideration.

(a)        The holders of the shares of common stock of CCS, $.01 par value
(hereinafter referred to as the “CCS Common Stock”), Series AA Preferred Stock
of CCS, $.01 par value (hereinafter referred to as the “CCS Series AA Preferred
Stock”), Series C Preferred Stock of CCS, $.01 par value (hereinafter referred
to as the “CCS Series C Preferred Stock” and together with the CCS Series AA
Preferred Stock, the “CCS Preferred Stock” the CCS Common Stock and CCS
Preferred Stock may be hereinafter referred to collectively as the “CCS Capital
Stock”), outstanding immediately prior to the Effective Time, shall, by virtue
of the Merger and without any action by the holder thereof, be deemed cancelled
and converted into and shall represent the right to receive (1) the aggregate
number of shares of the common stock, $.01 par value (hereinafter referred to as
the “PATY Common Stock”), of PATY equal to (x) the product of (i) the sum of (A)
the number of shares of PATY Common Stock outstanding on the Closing Date (as
hereinafter defined), (B) the number of shares of PATY Common Stock issuable
upon the exercise of PATY Options outstanding on the Closing Date, and (C) the
number of shares of PATY Common Stock issuable upon the exercise of PATY
Warrants outstanding on the Closing Date and (ii) 1.857142 minus (y) the
aggregate number of shares to be held in escrow by (i) the CCS Debt Escrow Agent
(as hereinafter defined) in accordance with Section 2.2(c), (ii) the Sonenshine
Partners Fee Escrow Agent (as hereinafter defined) in accordance with Section
2.2(d), (iii) the Psilos Success Fee Escrow Agent (as hereinafter defined) in
accordance with Section 2.2(e) and (iv) the aggregate number of Dissenter Shares
(as defined in the Stockholders Agreement) plus (2) the sum of (w) the True-Up
Shares (as defined in the Stockholders Agreement) (as hereinafter defined)), if
any, (x) the Residual Shares (as defined in the CCS Debt Escrow Agreement (as
hereinafter defined)), if any, (y) the Residual Shares (as defined in the
Stockholders Agreement), if any, and (z) shares of PATY Common Stock disbursed
to the former holders of CCS Capital Stock pursuant to Section 2.2(f) hereof by
the Psilos Success Fee Escrow Agent under the terms of the Psilos Success Fee
Escrow Agreement ((1) and (2) above are hereinafter collectively referred to as,
the “Aggregate Merger Consideration”).

 

 

-3-

 

 



 

 

 

(b)        At the Closing, the Company shall deliver the number of shares of
PATY Common Stock equal to (i) the product of (A) the outstanding obligation
under the Wells Fargo Credit Line on the Closing Date divided by the average
closing price of PATY Common Stock for the ten business days preceding the third
business day prior to the Closing Date, and (B) the Applicable Multiplier (as
defined in the Stockholders Agreement), multiplied by (ii) 120 percent to
Continental Stock Transfer and Trust Company (hereinafter referred to as the
“PATY Debt Escrow Agent”) to be held in escrow by the PATY Debt Escrow Agent in
accordance with the terms and provisions of the PATY Debt Escrow Agreement (as
hereinafter defined).

(c)        At the Closing, the Company shall deliver that number of shares equal
to that number of shares of PATY Common Stock issuable under the Replacement
Warrants (as hereinafter defined) to Continental Stock Transfer and Trust
Company (hereinafter referred to as the “CCS Debt Escrow Agent”) to be held in
escrow by the CCS Debt Escrow Agent in accordance with the terms and provisions
of the CCS Debt Escrow Agreement (as hereinafter defined).

(d)        At the Closing, the Company shall deliver that number of shares equal
to (i) (A) (I) the fee due and owing to Sonenshine Partners at Closing relating
to the financial services provided in connection with the Merger less (II)
$500,000, divided by (B) the average closing price of PATY Common Stock for the
ten business days preceding the third business day prior to Closing, multiplied
by (ii) 120 percent to Continental Stock Transfer and Trust Company (hereinafter
referred to as the “Sonenshine Partners Fee Escrow Agent”) to be held in escrow
in accordance with the terms and provisions of the Sonenshine Partners Fee
Escrow Agreement (as hereinafter defined).

(e)        At the Closing, the Company shall deliver that number of shares of
PATY Common Stock equal to (i) (A) $500,000 divided by (B) the average closing
price of PATY Common Stock for the ten business days preceding the third
business day prior to Closing (ii) multiplied by 120 percent to Continental
Stock Transfer and Trust Company (hereinafter referred to as the “Psilos Success
Fee Escrow Agent”) to be held in escrow by the Psilos Success Fee Escrow Agent
in accordance with the terms and provisions of the Psilos Success Fee Escrow
Agreement (as hereinafter defined).

(f)        The Aggregate Merger Consideration to be distributed pursuant to
Section 2.2(a) shall be allocated to the holders of CCS Capital Stock in
accordance with the Certificate of Incorporation of CCS in effect immediately
prior to the Effective Time, as follows:

(i)         each share of CCS Series AA Preferred Stock outstanding immediately
prior to the Effective Time shall be converted into the right to receive PATY
Common Stock with a value equal to $3.00 per share of CCS Series AA Preferred
Stock plus dividends thereon at an annual rate of $0.05 per share of CCS Series
AA Preferred Stock from the date of issuance of each such share thereof,
compounded annually in arrears on each anniversary of the issuance thereof in
respect of the prior twelve month period, prorated on a daily basis for partial
periods (with the value of the PATY Common Stock to be issued being

 

-4-

 

 



 

 

determined using the average closing price of the PATY Common Stock for the ten
business days preceding the third business day prior to the Closing Date);

(ii)       thereafter, each share of CCS Series C Preferred Stock outstanding
immediately prior to the Effective Time shall be converted into the right to
receive PATY Common Stock with a value equal to $2.00 per share of CCS Series C
Preferred Stock (with the value of the PATY Common Stock to be issued being
determined using the average closing price of the PATY Common Stock for the ten
business days preceding the third business day prior to the Closing Date); and

(iii)      thereafter, each share of CCS Capital Stock outstanding immediately
prior to the Effective Time shall be entitled to receive the remaining Aggregate
Merger Consideration with equal priority and pro rata among the holders of CCS
Capital Stock, in proportion to the number of shares of CCS Common Stock then
held by them, as if the shares of CCS Preferred Stock had been converted to CCS
Common Stock (with the value of the PATY Common Stock to be issued being
determined using the average closing price of the PATY Common Stock for the ten
business days preceding the third business day prior to the Closing Date).

(g)        Notwithstanding anything set forth in paragraph (a) of this Section
2.2, no fractional shares of PATY Common Stock shall be issued by virtue of the
Merger. All fractional shares of PATY Common Stock to be distributed to an
individual stockholder of CCS shall be aggregated before determining whether any
fractional share remains. Any remaining fractional shares of PATY Common Stock
to be issued shall be rounded to the nearest whole share (with .5 shares being
rounded up).

(h)        Notwithstanding the foregoing, at Closing PATY shall issue to each
holder of a CCS Guaranty Warrant (as hereinafter defined) a replacement warrant
to purchase shares of PATY Common Stock in the form attached hereto as Exhibit A
(each hereinafter referred to as, a “Replacement Warrant”), which shall be
exercisable for the number of shares of PATY Common Stock equal to the number of
shares of PATY Common Stock that would have been issued to such holder pursuant
to Section 2.2(d) hereof had the unexercised portion of the applicable CCS
Guaranty Warrants and any additional warrants (each, an “Additional Warrant”)
issued to the holder of a CCS Guaranty Warrant after the date hereof but before
the Effective Time in connection with such holder’s continuing guarantee of the
CCS indebtedness under the Comerica Agreement (as hereinafter defined) been
exercised immediately prior to the Effective Time and shall have an exercise
price equal to the exercise price of the unexercised portion of the CCS Guaranty
Warrant or Additional Warrant (as the case may be). The PATY Common Stock
issuable upon exercise of the Replacement Warrants shall vest in accordance with
a vesting schedule that is substantially similar to the remaining vesting
schedule under the CCS Guaranty Warrants or Additional Warrants (as the case may
be).

 



 

-5-

 

 



 

 

 

2.3

PATY Common Stock.

The Merger shall effect no change in any shares of PATY Common Stock issued
prior to the Effective Time.

 

ARTICLE III

 

DISSENTING SHARES; EXCHANGE OF CERTIFICATES

3.1

Dissenting Shares.

Notwithstanding anything in this Agreement to the contrary, shares of CCS
Capital Stock which are issued and outstanding immediately prior to the
Effective Time and which are held by stockholders who have not voted such shares
in favor of the Merger and shall have delivered a written demand for payment of
the fair value of such shares within the time and in the manner provided in
Section 262 of the GCL shall not be converted into or be exchangeable for the
right to receive the consideration provided in Article II of this Agreement,
unless and until such holder shall have failed to perfect or shall have
effectively withdrawn or lost its right to appraisal and payment under the GCL.
If any such holder shall have so failed to perfect or shall have effectively
withdrawn or lost such right, such holder’s shares of CCS Capital Stock shall
thereupon be deemed to have been converted into and to have become exchangeable
for, at the Effective Time, the right to receive the consideration therefor
specified under Article II hereof, without any interest thereon.

3.2

Exchange of Shares.

(a)        Prior to the Effective Time, Merger Sub shall designate Continental
Stock Transfer and Trust, or, at its election, a bank or trust company or
similar entity, reasonably satisfactory to CCS, which is authorized to exercise
corporate trust or stock powers, to act as the exchange agent (hereinafter
referred to as the “Exchange Agent”) in the Merger. Promptly after the Effective
Time, PATY shall cause the delivery to the Exchange Agent of shares of the PATY
Common Stock contemplated by Section 2.2 hereof.

(b)        As soon as practicable after the Effective Time, but in no event
later than 15 days after the Effective Time, CCS shall provide to the Exchange
Agent the PATY Debt Escrow Agent, the CCS Debt Escrow Agent, the Sonenshine
Partners Fee Escrow Agent, and the Psilos Success Fee Escrow Agent a schedule
setting forth the number of shares of PATY Common Stock to be delivered to each
former holder of CCS Capital Stock in accordance with Section 2.2(a) above,
including the shares to be delivered in full satisfaction of all liquidation
preferences payable to the holders of CCS Preferred Stock and residual amounts
to be allocated to holders of CCS Preferred Stock and CCS Common Stock. Upon
receipt of the aforementioned schedule, and within 30 days after the Effective
Time, the Exchange Agent shall send a notice and transmittal form to each holder
of a certificate theretofore evidencing shares of CCS Capital Stock, advising
such holders of the terms of the exchange effected by the Merger and the
procedure for surrendering to the Exchange Agent (who may appoint forwarding
agents with the approval of PATY) such record

 

-6-

 

 



 

 

holder’s certificate evidencing CCS Capital Stock for exchange for shares of
PATY Common Stock. Each holder of a certificate theretofore evidencing shares of
CCS Capital Stock, upon surrender of the same to the Exchange Agent in
accordance with such transmittal, shall be entitled to receive, in exchange for
such certificate, a certificate evidencing the number of full shares of PATY
Common Stock for which the shares of CCS Capital Stock theretofore represented
by the certificate so surrendered shall have been exchanged pursuant to Section
2.2 hereof, and the certificate so surrendered shall forthwith be cancelled.

(c)        If any certificate evidencing shares of PATY Common Stock is to be
issued in a name other than that in which the certificate surrendered in
exchange therefor is registered, or if any payment of cash is to be made to a
person other than the person in whose name such certificate is registered, it
shall be a condition of the issuance thereof or such payment, as the case may
be, that the certificate so surrendered shall be properly endorsed and otherwise
in proper form for transfer and that the person requesting such exchange (i) pay
to the Exchange Agent any transfer or other taxes required by reason of the
issuance of a certificate for shares of PATY Common Stock in any name other than
that of, and payment of cash to a person other than, the registered holder of
the certificate surrendered or (ii) establish to the satisfaction of the
Exchange Agent that such transfer or other taxes have been paid or are not
applicable.

(d)        In the event any certificate representing any shares of CCS Capital
Stock shall have been lost, stolen or destroyed, upon the making of an affidavit
of that fact by the person claiming such certificate to be lost, stolen or
destroyed, the Exchange Agent shall issue in exchange for such lost, stolen or
destroyed certificate or option instrument the consideration payable in exchange
therefor pursuant to Article II. The Exchange Agent or the Surviving Corporation
may, in its discretion and as a condition precedent to the issuance thereof,
require the owner of such lost, stolen or destroyed certificate to give the
Exchange Agent a bond in such sum as it may direct as indemnity against any
claim that may be made against the Surviving Corporation with respect to the
certificate or option instrument alleged to have been lost, stolen or destroyed.

3.3

Dividends and Other Distributions.

No dividends or other distributions to holders of PATY Common Stock as of any
date subsequent to the Effective Time shall be paid to the holders of
outstanding certificates formerly representing shares of CCS Capital Stock until
such certificates are so surrendered. Subject to the effect, if any, of
applicable law upon surrender of certificates evidencing shares of CCS Capital
Stock, there shall be paid to the record holders of PATY Common Stock issued in
exchange therefor (i) the amount of dividends or other distributions with a
record date for payment after the Effective Time that have theretofore been paid
with respect to full shares of PATY Common Stock as of any date subsequent to
the Effective Time which have not yet been paid to a public official pursuant to
abandoned property laws and (ii) at the appropriate payment date, the amount of
dividends or other distributions with a record date after the Effective Time but
prior to surrender and a payment date subsequent to surrender. No interest shall
be payable with respect to the payment of such dividends or other distributions
on surrender of outstanding certificates. Notwithstanding the foregoing, neither
PATY, Merger Sub, the Exchange Agent nor

 

-7-

 

 



 

 

any other party hereto shall be responsible or liable to any holder of shares of
CCS Capital Stock for any PATY Common Stock, or dividends or distributions
thereon or cash, including cash in lieu of fractional share interests, delivered
to any public official pursuant to applicable escheat laws.

3.4

CCS Stock Transfer Ledger.

At the Effective Time, it shall be deemed that the stock transfer books of CCS
are closed, and no transfer of CCS Capital Stock on the books of CCS shall
thereafter be made or consummated. Until surrendered and exchanged in accordance
with the provisions of Section 3.3 hereof, the outstanding certificates
evidencing shares of CCS Capital Stock immediately prior to the Effective Time
shall, from and after the Effective Time, be deemed for all corporate purposes
to evidence the right to receive the number of shares of PATY Common Stock into
which the shares of CCS Capital Stock theretofore evidenced by such certificate
or certificates shall have been so converted, as though such surrender and
exchange had taken place.

3.5

Termination of Exchange Agency.

Any portion of the shares of PATY Common Stock, which remains undistributed to
the holders of CCS Capital Stock for one year after the Effective Time shall be
delivered to PATY, upon demand, and any holders of CCS Capital Stock who have
not therefore complied with this Article III shall thereafter look only to PATY
for the shares of PATY Common Stock, to which they are entitled pursuant to
Paragraph (b) of Section 2.2 hereof and any dividends or other distributions
with respect to PATY Common Stock to which they are entitled pursuant to Section
3.3. Any portion of such remaining shares or cash unclaimed by holders of CCS
Capital Stock as of a date which is immediately prior to such time as such
shares or amounts would otherwise escheat to or become property of any
governmental entity shall, to the extent permitted by applicable law, become the
property of PATY free and clear of any claims or interest of any person
previously entitled thereto.

 

ARTICLE IV

 

CLOSING

4.1

Time and Place of Closing.

CCS, PATY and Merger Sub shall regularly communicate and consult with each other
with respect to the fulfillment of the various conditions to the obligations
under this Agreement of the parties hereto. The exchange of certificates,
opinions and other documents contemplated by this Agreement (hereinafter
referred to as the “Closing”) shall be held at the offices of McCarter & English
LLP, Four Gateway Center, 100 Mulberry Street, Newark, New Jersey 07102, at
10:00 A.M., local time, at such time and date (hereinafter referred to as the
“Closing Date”) as the parties may determine, such date to fall within ten
business days after the satisfaction or waiver of the last of the conditions set
forth in Articles IX, X and XI hereof to be satisfied or waived (other than
conditions with respect to actions the parties shall take at the Closing), or
such other time and date as may be agreed upon by the parties hereto. For
purposes

 

-8-

 

 



 

 

of this Agreement, “business day” shall mean any day on which the principal
offices of the Securities and Exchange Commission (the “SEC”) in Washington,
D.C. are open to accept filings, or, in the case of determining a date when any
payment is due, any day on which banks are not required or authorized to close
in the City of New York.

4.2

Certificate of Merger.

In the event that, at or prior to the Closing, none of the parties has exercised
any right it may have to terminate this Agreement, and no condition to the
obligations of the parties exists that is not waived, the parties shall, on the
Closing Date, execute the certificate of merger, in the form attached hereto as
Exhibit B (hereinafter referred to as the “Certificate of Merger”), and, as soon
thereafter as is practicable cause it to be filed with the Secretary of State of
the State of Delaware in accordance with the GCL.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF CCS

CCS hereby represents and warrants to PATY as follows, except as set forth in
written disclosure schedules delivered by CCS to PATY (the “CCS Disclosure
Schedules”). The CCS Disclosure Schedules shall be arranged in sections and
subsections corresponding to the numbered and lettered sections and subsections
contained in this Article V. The disclosures in any section or subsection of the
CCS Disclosure Schedules shall qualify other sections and subsections in this
Article V to the extent it is reasonably clear from a reading of the disclosure
that such disclosure is applicable to such other sections and subsections. The
inclusion of any information in the CCS Disclosure Schedules (or any update
thereto) shall not be deemed to be an admission or acknowledgment, in and of
itself, that such information is required by the terms hereof to be disclosed,
is material, has resulted in or would result in a Material Adverse Effect (as
defined below), or is outside the ordinary course of business. For purposes of
this Agreement, the phrase “to the knowledge of CCS” or any phrase of similar
import shall mean and be limited to the information actually known or which
reasonably should be known by Albert Waxman, Chris Paterson or Glen Spence, by
virtue of their respective positions within CCS.

5.1

Incorporation.

CCS is duly organized, validly existing and in good standing under the laws of
the State of Delaware and has full corporate power and authority to own or hold
under lease the assets and properties which it owns or holds under lease, to
conduct its business as currently conducted, to perform all its obligations
under the agreements to which it is a party, including, without limitation, this
Agreement, and to consummate the Merger. CCS is in good standing in each other
jurisdiction wherein the failure so to qualify, individually or in the
aggregate, would have a Material Adverse Effect (as hereinafter defined). The
copies of the certificate of incorporation and by-laws of CCS which have been
delivered to PATY and Merger Sub by CCS are complete and correct.

 

 

-9-

 

 



 

 

 

For purposes of this Agreement:

(i)         “Material Adverse Effect” with respect to a party shall mean any
change, effect, event, occurrence or state of facts which is, or is reasonably
expected to be, materially adverse to the business, financial condition or
results of operations of such party and its subsidiaries (as hereinafter
defined), taken as a whole, other than any change, effect, event or occurrence
relating to (i) the economy or securities markets of the United States or any
other region in general or (ii) this Agreement or the transactions contemplated
hereby or the announcement thereof; and

(ii)       each reference to a “subsidiary” or “subsidiaries” of any person
means any corporation, partnership, joint venture or other legal entity of which
such person (either above or through or together with any other subsidiary),
owns, directly or indirectly, more than 50% of the stock or other equity
interests the holder of which are generally entitled to vote for the election of
the board of directors or other governing body of such corporation or other
legal entity.

5.2

Authorization.

The execution and delivery of this Agreement and the Certificate of Merger by
CCS, the performance by CCS of its covenants and agreements hereunder and
thereunder and the consummation by CCS of the transactions contemplated hereby
and thereby have been duly authorized by all necessary corporate action,
including, but not limited to, the approval by the holders of CCS Capital Stock
as required by the GCL. The resolutions adopted by such holders are set forth on
Schedule 5.2 attached hereto. Such resolutions are in full force and effect as
of the date hereof and have not been amended, rescinded or otherwise modified
since their adoption. When executed and delivered by CCS, this Agreement and the
Certificate of Merger shall constitute the valid and legally binding obligations
of CCS, respectively, enforceable against CCS in accordance with their
respective terms, except as may be limited by bankruptcy, insolvency or other
laws affecting generally the enforceability of creditors’ rights and by
limitations on the availability of equitable remedies.

5.3

Conflicts.

Neither the execution and delivery of this Agreement, nor the consummation of
the transactions contemplated herein, will violate any provision of the
certificate of incorporation or by-laws of CCS or, subject to compliance with
the regulatory requirements hereinafter specified in this Section 5.3, any law,
rule, regulation, writ, judgment, injunction, decree, determination, award or
other order of any court, government or governmental agency or instrumentality,
domestic or foreign, binding upon CCS or any of its Subsidiaries or conflict
with or result in any breach of any of the terms of or the creation or
imposition of any mortgage, deed of trust, pledge, lien, security interest or
other charge or encumbrance of any nature pursuant to, or create any cause for
termination under, the terms of any material contract or agreement set forth on
Schedule 5.14 to which CCS or any Subsidiary is a party or by which CCS or any
Subsidiary or any of their respective properties or assets is bound. Except for
compliance with the requirements of the federal Hart-Scott-Rodino Antitrust
improvements Act of 1976, as amended (hereinafter referred to as the “HSR Act”),
and except as set forth on Schedule 5.3, no consents, approvals or
authorizations, or filings or registrations with any governmental agency or
authority

 

-10-

 

 



 

 

or any other person or entity are required in connection with the execution and
delivery of this Agreement by CCS or the consummation by CCS of the transactions
contemplated hereby.

5.4

Capitalization.

The authorized CCS Capital Stock consists of (i) 750,000,000 shares of CCS
Common Stock, of which 197,197,415 shares are issued and outstanding and (ii)
13,600,000 shares of CCS Preferred Stock”, of which (A) 565,007 shares have been
designated as Series A Convertible Preferred Stock, none of which are issued or
outstanding, (B) 705,006 shares have been designated as Series B Convertible
Preferred Stock, none of which are issued or outstanding, (C) 3,200,000 shares
have been designated as CCS Series C Preferred Stock, of which 3,184,010 shares
are issued and outstanding, (D) 2,435,033 shares have been designated as Series
D Convertible Preferred Stock, none of which are issued or outstanding, (E)
1,606,922 shares have been designated as Series E Convertible Preferred Stock,
none of which are issued or outstanding and (F) 5,000,000 shares have been
designated as CCS Series AA Preferred Stock, of which 3,044,619 shares are
issued and outstanding. There are no other classes of capital stock of CCS
authorized, issued or outstanding. Subsequent to the date of this Agreement but
prior to the Effective Time, CCS intends to file a Sixth Amended and Restated
Certificate of Incorporation (the “Sixth Restated Certificate”), which, among
other things, will effect a 1-for-30 reverse split of the outstanding CCS Common
Stock (the “Reverse Split”) and will eliminate all references to the previously
authorized Series A Convertible Preferred Stock, Series B Convertible Preferred
Stock, Series D Convertible Preferred Stock and Series E Convertible Preferred
Stock. The Merger will be deemed to be a liquidation for purposes of the Sixth
Restated Certificate. Upon the consummation of the Merger, the proceeds payable
to the CCS stockholders will be distributed as set forth in Section 2.2(a) of
this Agreement, which provisions are in accordance with the Sixth Restated
Certificate. All of the outstanding shares of CCS Capital Stock are, and all
outstanding shares of CCS Common Stock issuable upon exercise of CCS Options
will be, duly authorized, validly issued and fully paid and non-assessable,
issued without violation of the preemptive rights of any person. Except as set
forth on Schedule 5.4, there are no subscriptions, warrants, options, calls,
commitments by or agreements to which CCS is bound relating to the issuance,
conversion, or purchase of any shares of CCS Common Stock, or any other capital
stock of CCS, except for (i) the options (“CCS Options”) granted by CCS pursuant
to its 1998 Stock Option Plan and its 2005 Equity Incentive Plan covering an
aggregate of 68,605,436 shares of CCS Common Stock, (ii) a warrant to purchase
25,000 shares of CCS Series AA Preferred Stock issued to Sonenshine Partners
(the “SP Warrant”), (iii) warrants to purchase in the aggregate up to 2,000,000
shares of CCS Series AA Preferred Stock issued to certain holders of CCS
Preferred Stock who guarantees CCS’s obligations to Comerica Bank (the “CCS
Guaranty Warrants”) and (iv) warrants to purchase up to 232,314 shares of CCS
Common Stock. CCS is not a party to any agreement or arrangement relating to the
voting or control of any of its capital stock, or obligating CCS, directly or
indirectly, to sell any assets in a transaction which is not in the ordinary
course or which is otherwise material to the businesses, financial condition,
results of operations or prospects of CCS and the CCS Subsidiaries (as
hereinafter defined), taken as a whole (hereinafter referred to as “CCS’s
business or condition”). CCS has not agreed to register any securities under the
Securities Act of 1933, as amended (the “Securities Act”), under any
arrangements that would require any such registration as a result of this
agreement or the transactions contemplated hereby or under any arrangements that
would permit any party to such arrangements.

 

 

-11-

 

 



 

 

 

5.5        

 

-12-

 

 



 

 

 

Subsidiaries.

Schedule 5.5 annexed hereto sets forth the name of each corporation,
partnership, joint venture, business trust or other legal entity in which CCS,
directly or indirectly, beneficially or legally owns or holds any capital stock
or other proprietary interest (herein referred to, individually, as a “CCS
Subsidiary” and, collectively, as the “CCS Subsidiaries”), the jurisdiction of
its incorporation or formation, and CCS’s direct or indirect ownership thereof.
Each CCS Subsidiary is a corporation duly organized, validly existing and in
good standing under the laws of the jurisdiction of its incorporation, and has
full corporate power and authority to own or hold under lease the assets and
properties which it owns or holds under lease and to perform all its obligations
under the agreements to which it is a party and to conduct such CCS Subsidiary’s
business. Each CCS Subsidiary is in good standing in each other jurisdiction
wherein the failure so to qualify would, individually or in the aggregate, have
a Material Adverse Effect. All of the outstanding shares of the capital stock of
each CCS Subsidiary are so owned and are duly authorized and validly issued,
fully paid and non-assessable, issued without violation of the preemptive rights
of any person, and are owned free and clear of any mortgages, deeds of trust,
pledges, liens, security interests or any charges or encumbrances of any nature.
No shares of capital stock or other proprietary interest of any CCS Subsidiary
is subject to any option, call, commitment or other agreement of any nature, and
there are no subscriptions, warrants, options, calls, commitments by agreements
to which CCS or any CCS Subsidiary is bound relating to the issuance or purchase
of any shares of capital stock of any CCS Subsidiary. Neither CCS nor any CCS
Subsidiary is party to any agreement or arrangement relating to the voting or
control of any capital stock of any CCS Subsidiary, or obligating CCS or any CCS
Subsidiary to sell any assets of any CCS Subsidiary in a transaction which is
not in the ordinary course or which is otherwise material to CCS’s business or
condition. The copies of the certificates of incorporation and by-laws, or other
instruments of formation, of each such CCS Subsidiary, which have been delivered
or made available to PATY by CCS are complete and correct.

5.6

Disputes and Litigation.

Except as set forth in Schedule 5.6 there is no action, suit, proceeding, or
claim, pending or threatened, and no investigation by any court or government or
governmental agency or instrumentality, domestic or foreign, pending or
threatened, against CCS or any of the CCS Subsidiaries, before any court,
government or governmental agency or instrumentality, domestic or foreign, nor
is there any outstanding order, writ, judgment, stipulation, injunction, decree,
determination, award, or other order of any court or government or governmental
agency or instrumentality, domestic or foreign, against CCS or any of the CCS
Subsidiaries, except for any such matter which, individually or in the
aggregate, would not have a Material Adverse Effect.

5.7

Financial Statements.

(a)        Set forth in Schedule 5.7 are: (i) the consolidated balance sheets of
CCS and the CCS Subsidiaries as and at March 31, 2003 and 2004, respectively,
and the related consolidated statements of income, stockholders’ equity and cash
flows for the fiscal years then ended, together with the report of Ernst & Young
LLP (hereinafter referred to as the “Accountant”) with respect thereto
(hereinafter referred to as the “CCS Audited Financial  

 

-13-

 

 



 

 

Statements”), (ii) the consolidated balance sheets of CCS and the CCS
Subsidiaries as and at March 31, 2005, and the related consolidated statements
of income, stockholders’ equity and cash flows for the fiscal year then ended
(hereinafter referred to as the “CCS 2005 Financial Statements”) and (iii) the
consolidated balance sheet of CCS and the Subsidiaries as and at June 30, 2005,
and the related consolidated statements of income and cash flows for the three
months then ended (hereinafter referred to as the “CCS Interim Financial
Statements” and, together with the CCS Audited Financial Statements and the CCS
2005 Financial Statements, the “CCS Historical Financial Statements”).

(b)        The CCS Historical Financial Statements are true and correct and have
been prepared in conformity with generally accepted accounting principles
consistently applied throughout the periods to which such financial statements
relate, except as otherwise indicated therein (including the footnotes thereto)
or, in the case of the CCS Audited Financial Statements, in the report of the
Accountant with respect thereto. The CCS Historical Financial Statements fairly
present, in conformity with such principles as so applied, the financial
position and results of operations of CCS and the CCS Subsidiaries, and the
changes in its cash flows, on a consolidated basis, at the dates shown and for
the periods therein specified, subject (in the case of the CCS Interim Financial
Statements) to normal year-end adjustments which would not, individually or in
the aggregate, reasonably be expected to have, or in fact have a Material
Adverse Effect. The balance sheets constituting a part of the CCS Historical
Financial Statements fully and fairly present all liabilities of CCS and the CCS
Subsidiaries, on a consolidated basis, of the types normally reflected in
balance sheets as and at the respective dates thereof. All adjustments necessary
to present fully and fairly the financial position and results of operations of
CCS and the CCS Subsidiaries, and the changes in their cash flows, on a
consolidated basis, for such periods have been included in the CCS Historical
Financial Statements, subject (in the case of the CCS Interim Financial
Statements) to normal year-end adjustments which would not, individually or in
the aggregate, reasonably be expected to have, or in fact have a Material
Adverse Effect.

5.8

Absence of Undisclosed Liabilities.

Except as otherwise disclosed in this Agreement or the CCS Historical Financial
Statement, neither CCS, nor any of the CCS Subsidiaries has any liabilities,
whether accrued, absolute, contingent, or otherwise, whether due or to become
due and whether the amount thereof is readily ascertainable or not, other than
liabilities which, individually or in the aggregate, would not have a Material
Adverse Effect, or any unrealized or anticipated losses from any unfavorable
commitments or sales of products, other than those which, individually or in the
aggregate, would not have a Material Adverse Effect.

5.9

Absence of Certain Changes.

Subsequent to March 31, 2005, neither CCS nor any CCS Subsidiary has:

(a)        declared, set aside or made any payment or distribution upon any
capital stock or, directly or indirectly, purchased, redeemed or otherwise
acquired or disposed of any shares of capital stock;

 

 

-14-

 

 



 

 

 

(b)        incurred any liability or obligation under agreements or otherwise,
except current liabilities entered into or incurred in the ordinary course of
business consistent with past practice; issued any notes or other corporate debt
securities or paid or discharged any outstanding indebtedness, except in the
ordinary course of business consistent with past practice; or waived any of its
respective rights;

(c)        mortgaged, pledged or subjected to any Lien (as hereinafter defined)
any of its assets or properties; entered into any lease of real property or
buildings; or, except in the ordinary course of business consistent with past
practice, entered into any lease of machinery or equipment, or sold or
transferred any tangible or intangible asset or property;

(d)        effected any increase in salary, wages or other compensation of any
kind, whether current or deferred, to any employee or agent, other than routine
increases in the ordinary course of business consistent with past practice or as
was required from time to time by governmental legislation affecting wages
(provided, however, that in no event was any such increase in compensation made
with respect to any employee or agent earning in excess of $100,000 per annum,
except as identified in Schedule 5.9); made any bonus, pension, option, deferred
compensation, or retirement payment, severance, profit sharing, or like payment
to any employee or agent, except as required by the terms of plans or
arrangements existing prior to such date (provided, however, that in no event
was any such payment made with respect to any employee or agent earning in
excess of $100,000 per annum, except as identified in Schedule 5.9); or entered
into any salary, wage, severance, or other compensation agreement with a term of
one year or longer with any employee or agent or made any contribution to any
trust or plan for the benefit of any employee or agent, except as required by
the terms of plans or arrangements existing prior to such date;

(e)        entered into any transaction other than in the ordinary course of
business consistent with past practice, except in connection with the execution
and performance of this Agreement and the transactions contemplated hereby;

(f)        suffered any damage, destruction, or loss to any of its assets or
properties (whether or not covered by insurance) except for damage, destruction
or loss occurring in the ordinary course of business which, individually or in
the aggregate, would not have a Material Adverse Effect; or

(g)

suffered any Material Adverse Effect;

and, since March 31, 2005, there has been no condition, development or
contingency which, so far as reasonably may be foreseen, may, individually or in
the aggregate, have a Material Adverse Effect. For purposes of this Agreement,
the term “Lien” shall be defined to mean any mortgage, deed of trust, security
interest, pledge, lien, or other charge or encumbrance of any nature whatsoever
except: (a) liens disclosed in either the CCS Historical Financial Statements or
PATY Historical Financial Statements; (b) liens for taxes, assessments, or
governmental charges or levies not yet due and delinquent; and (c) liens
consisting of zoning or planning restrictions, easements, permits, any other
restrictions or limitations on the use of real property or irregularities in
title thereto which do not materially detract from the value of, or impair the
use of, such property by CCS, PATY or any of their Subsidiaries.

 

 

-15-

 

 



 

 

 

5.10

Intellectual Property.

Set forth in Schedule 5.10 attached hereto is a list and brief description of
all of CCS’s and each CCS Subsidiary’s patents, registered and common law
trademarks, service marks, tradenames, copyrights, licenses and other similar
rights and applications for each of the foregoing. CCS and the CCS Subsidiaries,
respectively, own all right, and title and interest in and to all such
proprietary rights, free and clear of all Liens. The proprietary rights listed
in Schedule 5.10, are all such rights necessary to the operation and the conduct
of the business of CCS and the CCS Subsidiaries as currently conducted, no
adverse claims have been made, and no dispute has arisen, with respect to any of
the said proprietary rights except as disclosed in Schedule 5.10; and to the
best of the knowledge of CCS, the operations of CCS and each CCS Subsidiary and
the use by each of the proprietary rights identified on Schedule 5.10 would not
involve infringement or claimed infringement of any patent, trademark,
servicemark, tradename, copyright, license or similar right, except for any such
infringement which, individually or in the aggregate, would not have a Material
Adverse Effect. To the best of the knowledge of CCS neither CCS nor any CCS
Subsidiary has suffered any of its trade secrets, know-how or other intellectual
or intangible property rights utilized in connection with its business to enter
into the public domain.

5.11

Taxes.

CCS and each CCS Subsidiary have filed or caused to be filed all foreign,
federal, state, provincial, municipal and other tax returns, reports and
declarations required to be filed by it so as to prevent any Lien of any nature
on the assets or properties of CCS or any of the CCS Subsidiaries, and have paid
or shall pay all taxes which have been or shall become due with respect to the
periods covered by said returns or pursuant to any assessment received by it in
connection therewith. The Internal Revenue Service has not examined the federal
tax returns of CCS or any of the CCS Subsidiaries for any period subsequent to
March 31, 2002; and only periods subsequent to March 31, 2002 remain open for
examination and assessment of additional federal income taxes. All assessments
and charges (including penalties and interest, if any) related to periods ended
on or before, June 30, 2005 have been paid by CCS, including any necessary
adjustments with state and local tax authorities, and no deficiency in payment
of any taxes for any period has been asserted by any taxing authority which
remains unsettled at the date hereof. Adequate provision has been made in the
CCS Historical Financial Statements for the payment of all then accrued and
unpaid federal and other taxes of CCS and the CCS Subsidiaries, whether or not
yet due and payable and whether or not disputed by CCS. Neither CCS nor any CCS
Subsidiary has agreed to the extension of the statute of limitations with
respect to any tax return.

5.12

Title.

CCS and the CCS Subsidiaries have good and marketable title to all of their
respective assets and properties, in each case free and clear of all Liens. CCS
and the CCS Subsidiaries lease or own all properties and assets necessary for
the operation of their respective businesses as presently conducted, and the
assets and properties of CCS and the CCS Subsidiaries include all of the assets,
of every kind and nature, whether tangible or intangible, and wherever located,
which are utilized by CCS or the CCS Subsidiaries in the conduct of their
respective businesses.

 

-16-

 

 



 

 

Neither CCS nor the CCS Subsidiaries have received notice of any violation of,
or default under, any law, ordinance, order, regulation, or governmental or
contractual requirement relating to the assets and properties of CCS or the CCS
Subsidiaries which remains uncured or has not been dismissed, other than with
respect to any violation which, individually or in the aggregate, would not have
a Material Adverse Effect. All leases and licenses pursuant to which CCS or the
CCS Subsidiaries lease or license personal and intangible property from others,
are in good standing, valid and effective in accordance with their respective
terms, and there is not, under any of such leases or licenses, any existing
default or event of default (or event which with notice or lapse of time, or
both, would constitute a default, or would constitute a basis for a claim of
force majeure or other claim of excusable delay or non-performance). All the
tangible personal property owned or leased by CCS or the CCS Subsidiaries is in
good operating condition and repair, subject only to ordinary wear and tear, and
conforms in all respects to all applicable laws, ordinances, orders, regulations
or governmental or contractual requirements relating to their operation, except
for any such non-conformity which, individually or in the aggregate, would not
have a Material Adverse Effect.

5.13

Real Estate and Leases.

Set forth in Schedule 5.13 attached hereto is a brief description of lease
agreements under which CCS or any of the CCS Subsidiaries is lessee of, or holds
or operates, any real estate owned by any third party. Each of such leases and
agreements is in full force and effect and constitutes a legal, valid and
binding obligation of the respective parties thereto. Neither CCS nor any CCS
Subsidiary is in a default under any such lease or agreement, nor to the
knowledge of CCS is any other party to any such lease or agreement in default
thereunder, and no event has occurred, or is alleged to have occurred, which
constitutes, or with lapse of time or giving of notice or both would constitute,
a default by any party to any such lease or agreement or a basis for a claim of
force majeure or other claim of excusable delay or non-performance thereunder,
other than with respect to any default, event or claim which, individually or in
the aggregate, would not have any Material Adverse Effect.

5.14

Contractual and Other Obligations.

As used in this Agreement, the term the “CCS Agreements” shall mean all
mortgages, indentures, notes, agreements, contracts, leases, licenses,
franchises, obligations, instruments or other commitments, arrangements or
understandings of any kind, whether written or oral, binding or non-binding, to
which CCS or any of the CCS Subsidiaries is a party or by which CCS or any of
the CCS Subsidiaries or any of their respective properties may be bound or
affected, other than those which by their terms have expired prior to the date
hereof. Set forth or provided for on Schedule 5.14 attached hereto is a list, of
each CCS Agreement which is material to its business or condition, including but
not limited to: (i) any mortgage, indenture, note, installment obligation or
other instrument, agreement or arrangement for or relating to any borrowing of
money by CCS or any CCS Subsidiary; (ii) any guaranty, direct or indirect, by
CCS or any CCS Subsidiary of any obligation for borrowings or otherwise,
excluding endorsements made for collection in the ordinary course of business;
(iii) any CCS Agreement made other than in the ordinary course of its business
or providing for the grant of any preferential rights to purchase or lease any
assets of CCS or any CCS Subsidiary, except for such agreements which,
individually and in the aggregate, are not material to CCS’s business or

 

-17-

 

 



 

 

condition; (iv) any obligation to make payments, contingent or otherwise,
arising out of the prior acquisition of the business, assets or stock of other
companies; (v) any collective bargaining agreement with any trade or labor
union; (vi) any CCS Agreement to which any officer or director of CCS or any
stockholder of CCS beneficially owning (within the meaning of Section 13(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) more than
5% of the outstanding shares of CCS Common Stock (determined on an as-converted
basis) (herein referred to collectively, as the “CCS Insiders”), is a party;
(vii) any CCS Agreement containing noncompetition or other limitations
restricting the conduct of the business of CCS or any CCS Subsidiary; (viii) any
license agreements to which CCS or any CCS Subsidiary is a party relating to any
Intellectual Property; (ix) any partnership, shareholder agreement, joint
venture or similar agreement; and (x) any agreements with employees other than
agreements relating to the grant of CCS Options.

No event has occurred, or, is alleged to have occurred, which constitutes or
with lapse of time or giving of notice or both, would constitute a default or a
basis for a claim of force majeure or other claim of excusable delay or
non-performance by CCS or any CCS Subsidiary under any CCS Agreements, except
for any such default or claim which, individually or in the aggregate, would not
have a Material Adverse Effect. To the best of the knowledge of CCS, no party
with whom CCS or any CCS Subsidiary has any CCS Agreement is in default in the
performance of any covenant or condition thereunder or has failed in performance
thereunder by reason of a claim of force majeure or other claim of excusable
delay or non-performance thereunder, except for any such default or claim which,
individually or in the aggregate, would not have a Material Adverse Effect.

5.15

Compensation.

Except as disclosed in Schedule 5.15 attached hereto, neither CCS nor any CCS
Subsidiary has any agreement with any employee with regard to compensation,
whether individually or collectively, except agreements terminable by CCS or any
CCS Subsidiary at will without penalty, or oral agreements terminable by CCS or
a CCS Subsidiary on not more than 30 days notice without penalty, and set forth
in Schedule 5.15 is a list of all employees of CCS and each CCS Subsidiary
entitled to receive annual compensation in excess of $100,000 and their
respective positions and salaries. No union or other collective bargaining unit
has been certified or recognized by CCS or any CCS Subsidiary as representing
any of their respective employees. Neither CCS nor PATY will incur any liability
with respect to any payment due or damage suffered by any employee of CCS or any
CCS Subsidiary, including, but not limited to, any claims for severance,
termination benefits or similar claims, by virtue of the operation of the Merger
and the transactions contemplated hereby.

5.16

Employee Benefit Plans.

(a)        Except as set forth on Schedule 5.16, neither CCS nor any CCS
Subsidiary maintains, sponsors, contributes to, is required to contribute to, is
a party to, or otherwise has or may in the future have any liability (contingent
or otherwise) with respect to (1) any “employee welfare benefit plan,” as
defined in Section 3(1) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), (2) any “employee pension benefit plan,” as defined in
Section 3(2) of ERISA, (3) any plan or agreement

 

-18-

 

 



 

 

providing for bonuses, stock options, stock appreciation rights, stock purchase
plans or other forms of equity-based compensation, (4) any other plan or
agreement involving direct or indirect compensation (including any deferred
compensation) other than workers’ compensation, unemployment compensation and
other government programs, under which CCS or any CCS Subsidiary has or is
reasonably expected to have any present or future material liability (directly
or indirectly), (5) any employment, severance, separation, change of control or
other similar contract, arrangement or policy providing for insurance coverage,
salary continuation, non-statutory workers’ compensation, disability benefits,
supplemental unemployment benefits, vacation benefits, retirement benefits,
pension, supplemental pension, savings, retirement savings, fringe benefits,
deferred compensation, profit-sharing, bonuses, other forms of incentive
compensation or post-retirement insurance, compensation or benefits, (6) any
other employee benefit plan, arrangement, program, agreement, policy or
practice, formal or informal, funded or unfunded, insured or self-insured, that
covers any current or former employee of CCS or any CCS Subsidiary, under which
CCS or any CCS Subsidiary has or is reasonably expected to have any present or
future material liability (directly or indirectly) or (7) any multiemployer plan
(within the meaning of Section 3(37) of ERISA) (hereinafter “Multiemployer
Plan”). Each plan or agreement required to be set forth on Schedule 5.16, other
than a Multiemployer Plan, pursuant to the foregoing is referred to herein as a
“CCS Benefit Plan.”

(b)        Benefit. CCS has delivered or made available to PATY the following
documents with respect to each CCS Benefit Plan: (1) correct and complete copies
of all documents embodying such CCS Benefit Plan, including (without limitation)
all amendments thereto and all related trust documents, (2) a written
description of any CCS Benefit Plan that is not set forth in a written document,
(3) the most recent summary plan description, summary of material modifications
and other similar descriptive materials distributed to plan participants and
beneficiaries, (4) the most recent Internal Revenue Service (“IRS”)
determination letter, if any, (5) the three most recent annual reports (Form
Series 5500 and all schedules and financial statements attached thereto), if
any, Plan, if any, and (6) all material written agreements and contracts
currently in effect, including (without limitation) administrative service
agreements, group annuity contracts and group insurance contracts. Such
financial statements are true and correct in all material respects, and none of
the actuarial assumptions underlying such statements have changed since the
respective dates thereof.

(c)        Each CCS Benefit Plan complies and has been maintained and
administered in all material respects in compliance with its terms and with the
requirements prescribed by any and all applicable law, including (without
limitation) ERISA and the Code. All material contributions, reserves or premium
payments required to be made or accrued as of the date hereof to the CCS Benefit
Plans have been timely made or accrued. Neither CCS nor any CCS Subsidiary has
taken or failed to take any action with respect to any CCS Benefit Plan which
might create any material liability on the part of CCS or any CCS Subsidiary.

(d)        Neither the CCS nor any CCS Subsidiary maintains, participates in or
contributes to, nor have they ever maintained, participated in, or contributed
to, any Multiemployer Plan, a plan described in Section 413 of the Code, or any
plan subject to Title

 

-19-

 

 



 

 

IV of ERISA or Section 302 of ERISA. Neither the CCS nor any CCS Subsidiary has
any outstanding or contingent obligations or liabilities (including, without
limitation, any withdrawal liability) with respect to a Multiemployer Plan
providing pension or other benefits, a plan described in Section 413 of the
Code, or any plan subject to Title IV of ERISA or Section 302 of ERISA.

(e)        Neither the CCS nor any CCS Subsidiary is subject to any material
liability or penalty under Sections 4975 through 4980B of the Code or Title I of
ERISA. With respect to each Benefit Plan which is a “group health plan” as
defined in Section 5000(b)(1) of the Code and Section 607(l) of ERISA, CCS and
each CCS Subsidiary has complied in all material respects with the applicable
health care continuation requirements in Section 4980B of the Code and in ERISA.
CCS, and CCS Subsidiary, and each CCS Benefit Plan which is a group health plan
has, as of the date hereof, complied in all material respects with the Family
and Medical Leave Act of 1993, the Health Insurance Portability and
Accountability Act of 1996, the Women’s Health and Cancer Rights Act of 1998,
the Newborns’ and Mothers’ Health Protection Act of 1996, and any similar
provisions of state law applicable to employees of CCS and each CCS Subsidiary.
No “prohibited transaction,” within the meaning of Section 4975(c) of the Code
or Sections 406 or 407 of ERISA and not otherwise exempt under Section 408 of
ERISA, has occurred with respect to any CCS Benefit Plan.

(f)        Except as set forth on Schedule 5.16 there is no contract, plan or
arrangement covering any employee or former employee of CCS or any CCS
Subsidiary that, individually or collectively, would give rise to the payment as
a result of the transactions contemplated by this Agreement of any amount that
would not be deductible by the CCS or such CCS Subsidiary by reason of Section
280G or 162(m) of the Code.

(g)        No material action, suit or claim (excluding claims for benefits
incurred in the ordinary course) has been brought or is pending or, to the
knowledge of CCS, threatened against or with respect to any CCS Benefit Plan, or
the assets or any fiduciary thereof (in that person's capacity as a fiduciary of
such CCS Benefit Plan) and to the knowledge of CCS, there are no facts likely to
give rise to any such action, suit or claim. There are no audits, inquiries or
proceedings pending or, to the knowledge of CCS, threatened by the IRS or the
Department of Labor with respect to any CCS Benefit Plan, and no CCS Benefit
Plan has been the subject of any application for relief under the Internal
Revenue Service Employee Plans Compliance Resolution Program or the Closing
Agreement Program, nor has any CCS Benefit Plan been the subject of any
application for relief under the United States Department of Labor Voluntary
Fiduciary Correction Program or Delinquent Filer Voluntary Compliance Program.

(h)        All CCS Benefit Plans that are intended to be qualified and exempt
from United States federal income taxes under Section 401(a) and Section 501(a),
respectively, of the Code, have been the subject of favorable determination
letters from the IRS which consider the effect of the series of laws commonly
known as GUST, and no such determination letter has been revoked nor has
revocation been threatened.

 

 

-20-

 

 



 

 

 

(i)         Each “fiduciary” (within the meaning of Section 3(21)(A) of ERISA)
as to each CCS Benefit Plan has complied in all material respects with the
requirements of ERISA and all other applicable law in respect of each such CCS
Benefit Plan.

(j)         All required employer and employee contributions and premiums under
the CCS Benefit Plans to the date hereof have been paid, the respective fund or
funds established under the CCS Benefit Plans are funded in accordance with all
applicable law and such plans, and no material past service funding liabilities
exist thereunder.

(k)        Other than any pension benefits payable under the Benefit Plans,
neither CCS nor any CCS Subsidiary is under any obligation to provide benefits
or coverage under a CCS Benefit Plan to retirees of CCS or any CCS Subsidiary or
other former employees of CCS or any CCS Subsidiary (or the beneficiaries of
such retirees or former employees), including, but not limited to, retiree
health care coverage (except to the extent mandated by the Consolidated Omnibus
Budget Reconciliation Act of 1985).

(l)         Neither CCS nor any CCS Subsidiary maintains any voluntary
employees’ beneficiary association within the meaning of Sections 501(c)(9) and
505 of the Code (a VEBA) with respect to any CCS Benefit Plan.

(m)       No commitments have been made by CCS or any CCS Subsidiary to amend
any CCS Benefit Plan, to provide increased benefits thereunder or to establish
any new benefit plan, except as required by applicable laws or as disclosed in
Schedule 5.16. None of the CCS Benefit Plans require or permit retroactive
increases or assessments in premiums or payments. All CCS Benefit Plans can be
amended or terminated without any restrictions and CCS or a CCS Subsidiary has
the unrestricted power to amend or terminate any of the CCS Benefit Plans.

5.17

Labor Relations.

There are no disputes pending or threatened between CCS or any CCS Subsidiary on
the one hand and any of their respective employees on the other, and there are
no organizational efforts currently being made or threatened involving any of
such employees. CCS has complied with all laws relating to the employment of
labor, including without limitation, any provisions thereof relating to wages,
hours, collective bargaining and the payment of social security and similar
taxes, and is not liable for any arrearage of wages or any taxes or penalties
for failure to comply with any of the foregoing, except for any such
non-compliance or such amounts which, individually or in the aggregate, would
not have a Material Adverse Effect.

5.18

Interests of CCS Insiders.

Except pursuant to a CCS Agreement identified on Schedule 5.18, no CCS Insider
has, nor does any officer or director of any of the CCS Subsidiaries have, any
interest in any property, real or personal, tangible or intangible, used in or
pertaining to the businesses engaged in by CCS or any CCS Subsidiary, except for
the legal rights of stockholders and except for rights under existing employee
benefit plans described in Section 5.16 hereof. No CCS Insider owns, nor do any
officers of directors of any CCS Subsidiary own, directly or indirectly, any
interest in, or is a director, officer or employee of, any business which is a
competitor or significant supplier of

 

-21-

 

 



 

 

CCS or any CCS Subsidiary.

5.19

Insurance.

As of the date of this Agreement, CCS and the CCS Subsidiaries maintain
insurance policies, and bonding arrangements, covering all of their respective
assets and properties, and in each case the various occurrences which may arise
in connection with the operation of their respective businesses. Schedule 5.19
attached hereto sets forth all such policies and bonding arrangements. Such
policies and bonding arrangements are in full force and effect, all premiums and
other amounts due thereon have been paid, and CCS, and the CCS Subsidiaries have
complied with the provisions of such policies and bonding arrangements. Such
insurance and such bonding arrangements are of comparable amounts and coverage
as that which companies engaged in similar businesses would maintain in
accordance with good business practice. There are no notices of any pending or
threatened terminations or premium increases with respect to any such policies
or bonding arrangements, and such policies and bonding arrangements will not be
modified as a result of or terminate or lapse by reason of, the transactions
contemplated by this Agreement.

5.20

Licenses; Franchises; Rights.

(a)        Each of CCS and the CCS Subsidiaries has (or has made timely
application for) all franchises, licenses, permits and other governmental and
non-governmental approvals necessary to enable it to carry on its business as
currently conducted, and to the knowledge of CCS the employees and agents of CCS
and the CCS Subsidiaries also have all such franchises, licenses, permits,
governmental and other approvals required of them in carrying out their duties
on behalf of CCS and the CCS Subsidiaries, except for such franchises, licenses,
permits and other approvals the failure to hold which, individually or in the
aggregate, would not have a Material Adverse Effect. All such franchises,
licenses, permits, and governmental and other approvals are in full force and
effect, there has been no default or breach thereunder, and there is no pending
or threatened proceeding under which any may be revoked, terminated or
suspended, except insofar as would not, individually or in the aggregate, have a
Material Adverse Effect. The execution and delivery of this Agreement, and the
consummation of the Merger, will not adversely affect or otherwise impair the
ability of the Surviving Corporation fully to enjoy the benefits of any such
franchises, licenses, permits or governmental and other approvals. Schedule 5.20
attached hereto identifies each material permit, license and other approval
required by any national, state, commonwealth, or territorial government to be
maintained by CCS or any CCS Subsidiary in order to conduct its current
operations. Neither CCS nor any CCS Subsidiary has violated, or is alleged to
have violated, any law, rule, regulation, judgment, stipulation, injunction,
decree, determination, award or other order of any government, or governmental
agency or instrumentality, domestic or foreign, binding upon CCS or any CCS
Subsidiary which violation, individually or in aggregate, would have a Material
Adverse Effect.

(b)        Without limiting the generality of the foregoing, neither CCS nor any
CCS Subsidiary: (i) has filed any notice under any Environmental Law (as
hereinafter defined) indicating past or present treatment, storage, or disposal
of a hazardous waste or reporting a

 

-22-

 

 



 

 

spill or release of a hazardous or toxic waste, substance or constituent, or
other substance into the environment, or (ii) has any liability, contingent or
otherwise, under any Environmental Law in connection with any release of any
hazardous or toxic waste, substance or constituent, or other substance on
property, now or formerly owned or leased by CCS or any of the CCS Subsidiaries,
which, individually or in the aggregate, would have a Material Adverse Effect.
No hazardous materials and no hazardous substances have been generated, treated,
stored or disposed of or placed in violation of any Environmental Law on any
property owned or leased by CCS or any CCS Subsidiary or on or into any waste
disposal site owned or operated by a third party except for violations which,
individually or in the aggregate, would not have a Material Adverse Effect.

(c)        For purposes hereof, “Environmental Laws” shall mean any and all
federal, state or local laws, statutes, ordinances, rules, regulations, orders,
or determinations of any federal, state or local governmental authority
pertaining to health or the environment, including with limitations, the federal
Clean Air Act, as amended, Comprehensive Environmental Response, Compensation
and Liability Act of 1980, as amended, Water Pollution Control Act, as amended,
Occupational Safety and Health Act of 1970, as amended, Resource Conservation
and Recovery Act of 1976, as amended, Safe Drinking Water Act, as amended, Toxic
Substances Control Act, as amended, Superfund Amendments and Reauthorization Act
of 1986, as amended, Hazardous Materials Transportation Act, as amended, and all
other environmental, conservation or protection laws.

5.21

Brokers and Finders.

Except as set forth in Schedule 5.21, neither CCS, nor any CCS Subsidiary, nor
any director, officer, agent or employee thereof has employed any broker or
finder or has incurred or will incur any broker’s, finder’s or similar fees,
commissions or expenses, in each case in connection with the transactions
contemplated by this Agreement.

5.22

Fairness Opinion.  

CCS’s board of directors has received the written opinion of Sonenshine
Partners, financial advisor to CCS, dated as of the date of this Agreement, to
the effect that the aggregate consideration to be paid to the holders of CCS
Common Stock as a result of the Merger is fair to the holders of CCS Capital
Stock taken as a whole from a financial point of view.

5.23

Section 203 of GCL Not Applicable.  

The Board of Directors of CCS has taken all actions so that the restrictions
contained in Section 203 of the GCL applicable to a “business combination” (as
defined in Section 203) will not apply to the execution, delivery or performance
of this Agreement or to the consummation of the Merger or the other transactions
contemplated by this Agreement.

5.24

Disclosure.  

None of the representations or warranties of CCS contained herein and none of
the information contained in the CCS Disclosure Schedule is false or misleading
in any material respect or omits to state a fact herein or therein necessary to
make the statements herein or

 

-23-

 

 



 

 

therein, in light of the circumstance in which they were made, not misleading in
any material respect.

5.25

Voting Agreement

Attached hereto as Exhibit C is a Voting Agreement (hereinafter referred to as
the “Voting Agreement”) executed the holder of at least 75 percent of the shares
of CCS Common Stock as of the date of this Agreement (determined on an
as-converted basis) pursuant to which such holder of CCS Common Stock has agreed
to vote its shares in favor of the transactions contemplated this Agreement when
the Merger is presented to the holders of CCS Common Stock for a vote. The
holder of CCS Common Stock party to the Voting Agreement holds a sufficient
number of shares to satisfy any requirements (imposed by statute, contract,
CCS’s governing documents or otherwise) to obtain the consent of the holders of
CCS Capital Stock prior to consummating the transactions contemplated by this
Agreement.

5.26

Recapitalization.

The recapitalization consummated by CCS on March 23, 2004, (the
“Recapitalization”) was properly and duly authorized by all necessary corporate
action and did not result in or cause a breach, default or violation of any
provision of the certificate of incorporation or by-laws of CCS or any
agreement, contract, mortgage or other instrument to which CCS is a party or
which has an effect on any of its assets. At and on the date of the
Recapitalization there existed objective factors that were used to properly
determine the value of CCS. The board of directors of CCS received independent
legal counsel from a nationally recognized firm in connection with the
Recapitalization. In addition the board of CCS received independent financial
advice in connection with the valuation of CCS and each of its equity securities
as it related to the Recapitalization. The board of directors engaged in a
thorough analysis of the advantages and disadvantages of the Recapitalization.

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES OF PATY AND MERGER SUB

Each of PATY and Merger Sub hereby represents and warrants to CCS as follows,
except as set forth in the written disclosure schedule delivered by PATY to CCS
(the “PATY Disclosure Schedules”). The PATY Disclosure Schedules shall be
arranged in sections and subsections corresponding to the numbered and lettered
sections and subsections contained in this Article VI. The disclosures in any
section or subsection of the PATY Disclosure Schedules shall qualify other
sections and subsections in this Article VI to the extent it is reasonably clear
from a reading of the disclosure that such disclosure is applicable to such
other sections and subsections. The inclusion of any information in the PATY
Disclosure Schedules (or any update thereto) shall not be deemed to be an
admission or acknowledgment, in and of itself, that such information is required
by the terms hereof to be disclosed, is material, has resulted in or would
result in a Material Adverse Effect, or is outside the ordinary course of
business. For purposes of this Agreement, the phrase “to the knowledge of PATY”
or any phrase of similar import shall

 

-24-

 

 



 

 

mean and be limited to information known or which reasonably should be known by
Roger Chaufournier, Christine St. Andre or Kent Tapper by virtue of their
respective positions within PATY.

6.1

Incorporation.

PATY is duly organized, validly existing and in good standing under the laws of
the State of Delaware and has full corporate power and authority to own or hold
under lease the assets and properties which it owns or holds under lease, to
conduct its business as currently conducted, to perform all its obligations
under the agreements to which it is a party, including, without limitation, this
Agreement, and to consummate the Merger. PATY is in good standing in each other
jurisdiction wherein the failure so to qualify, individually or in the
aggregate, would have a Material Adverse Effect. The copies of the certificates
of incorporation and by-laws of PATY which have been delivered to CCS by PATY
are complete and correct.

6.2

Authorization.

The execution and delivery of this Agreement and the Certificate of Merger by
PATY and Merger Sub, the performance by PATY and Merger Sub of their respective
covenants and agreements hereunder and thereunder and the consummation by PATY
Merger Sub of the transactions contemplated hereby and thereby have been duly
authorized by all necessary corporate action. When executed and delivered by
PATY and Merger Sub, this Agreement and the Certificate of Merger shall
constitute the valid and legally binding obligations of PATY and Merger Sub,
respectively, enforceable against PATY and Merger Sub in accordance with their
respective terms, except as may be limited by bankruptcy, insolvency or other
laws affecting generally the enforceability of creditors’ rights and by
limitations on the availability of equitable remedies.

6.3

Conflicts.

Neither the execution and delivery of this Agreement, nor the consummation of
the transactions contemplated herein, will violate any provision of the
certificate of incorporation or by-laws of PATY or Merger Sub or, subject to
compliance with the regulatory requirements hereinafter specified in this
Section 6.3, any law, rule, regulation, writ, judgment, injunction, decree,
determination, award or other order of any court, government or governmental
agency or instrumentality, domestic or foreign, binding upon PATY or Merger Sub
or any of their Subsidiaries or conflict with or result in any breach of any of
the terms of or the creation or imposition of any mortgage, deed of trust,
pledge, lien, security interest or other charge or encumbrance of any nature
pursuant to, or create any cause for termination under, the terms of any
material contract or agreement set forth on Schedule 6.14 to which PATY, Merger
Sub or any of their respective Subsidiaries is a party or by which PATY, Merger
Sub, or any of their respective Subsidiaries or any of their respective
properties or assets is bound. Except for compliance with the requirements of
the HSR Act and except as set forth on Schedule 6.3, no consents, approvals or
authorizations, or filings or registrations with any governmental agency or
authority or any other person or entity are required in connection with the
execution and delivery of this Agreement by PATY or Merger Sub or the
consummation by PATY or Merger Sub of the transactions contemplated hereby.

 

 

-25-

 

 



 

 

 

6.4

Capitalization.  

(a)        The authorized capital stock of PATY consists of (i) 80,000,000
shares of PATY Common Stock, of which 10,710,118 shares are issued outstanding,
(ii) 500,000 shares of the PATY Series C Preferred Stock (hereinafter referred
to as “PATY Series C Preferred Stock”), of which 73,800 shares are issued and
outstanding, and (iii) 1,000,000 shares of Series D Preferred Stock (hereinafter
referred to as “PATY Series D Preferred Stock” and together with the Series C
Preferred Stock, the “PATY Preferred Stock”), of which 869,572 shares are issued
and outstanding. There is no other class of PATY authorized, issued or
outstanding. All of the outstanding shares of PATY Common Stock and PATY
Preferred Stock are, and all outstanding shares of PATY Common Stock issuable
upon exercise of PATY Options (as hereinafter defined) will be, duly authorized,
validly issued and fully paid and non-assessable, issued without violation of
the preemptive rights of any person. Except as set forth on Schedule 6.4 there
are no subscriptions, warrants, options, calls, commitments by or agreements to
which PATY is bound relating to the issuance, conversion, or purchase of any
shares of PATY Common Stock, or any other capital stock of PATY, except for the
options (the “PATY Options”) granted by PATY pursuant to the Patient
Infosystems, Inc. Amended and Restated Stock Option Plan covering an aggregate
of 1,587,751 shares of Common Stock of PATY. PATY is not a party to any
agreement or arrangement relating to the voting or control of any of its capital
stock, or obligating PATY, directly or indirectly, to sell any assets in a
transaction which is not in the ordinary course or which is otherwise material
to the businesses, financial condition, results of operations or prospects of
PATY and the PATY Subsidiaries (as hereinafter defined), taken as a whole
(hereinafter referred to as “PATY’s business or condition”). PATY has not agreed
to register any securities under the Securities Act, under any arrangements that
would require any such registration as a result of this agreement or the
transactions contemplated hereby or under any arrangements that would permit any
party to such arrangements.

(b)        The authorized capital stock of Merger Sub consists of ten shares of
common stock, $.01 par value per share (“Merger Sub Common Stock”). All of the
issued and outstanding shares of Merger Sub Common Stock are owned by PATY.
Merger Sub does not have issued or outstanding any options, warrants,
subscriptions, calls, rights, convertible securities or other agreements or
commitments obligating Merger Sub to issue, transfer or sell any shares of
Merger Sub Common Stock to any Person, other than PATY.

6.5

Subsidiaries.

Schedule 6.5 annexed hereto sets forth the name of each corporation,
partnership, joint venture, business trust or other legal entity in which PATY,
directly or indirectly, beneficially or legally owns or holds any capital stock
or other proprietary interest (herein referred to, individually, as a “PATY
Subsidiary” and, collectively, as the “PATY Subsidiaries”), the jurisdiction of
its incorporation or formation, and PATY’s direct or indirect ownership thereof.
Each Subsidiary is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation, and has full
corporate power and authority to own or hold under lease the assets and
properties which it owns or holds under lease and to perform all its obligations
under the agreements to which it is a party and to conduct such

 

-26-

 

 



 

 

Subsidiary’s business. Each PATY Subsidiary is in good standing in each other
jurisdiction wherein the failure so to qualify would, individually or in the
aggregate, have a Material Adverse Effect. All of the outstanding shares of the
capital stock of each PATY Subsidiary are so owned and are duly authorized and
validly issued, fully paid and non-assessable, issued without violation of the
preemptive rights of any person, and are owned free and clear of any mortgages,
deeds of trust, pledges, liens, security interests or any charges or
encumbrances of any nature. No shares of capital stock or other proprietary
interest of any PATY Subsidiary is subject to any option, call, commitment or
other agreement of any nature, and there are no subscriptions, warrants,
options, calls, commitments by agreements to which PATY or any PATY Subsidiary
is bound relating to the issuance or purchase of any shares of capital stock of
any PATY Subsidiary. Neither PATY nor any PATY Subsidiary is party to any
agreement or arrangement relating to the voting or control of any capital stock
of any PATY Subsidiary, or obligating PATY or any PATY Subsidiary to sell any
assets of any PATY Subsidiary in a transaction which is not in the ordinary
course or which is otherwise material to PATY’s business or condition. The
copies of the certificates of incorporation and by-laws, or other instruments of
formation, of each such PATY Subsidiary, which have been delivered or made
available to CCS by PATY are complete and correct.

6.6

Disputes and Litigation.

Except as set forth in Schedule 6.6, there is no action, suit, proceeding, or
claim, pending or threatened, and no investigation by any court or government or
governmental agency or instrumentality, domestic or foreign, pending or
threatened, against PATY or any of the PATY Subsidiaries, before any court,
government or governmental agency or instrumentality, domestic or foreign, nor
is there any outstanding order, writ, judgment, stipulation, injunction, decree,
determination, award, or other order of any court or government or governmental
agency or instrumentality, domestic or foreign, against PATY or any of the PATY
Subsidiaries, except for any such matter which, individually or in the
aggregate, would not have a Material Adverse Effect.

6.7

Financial Statements.

(a)        The consolidated financial statements (hereinafter referred to
collectively as the “PATY Audited Financial Statements”) of PATY and its
consolidated subsidiaries contained in each Form 10-K or Form 10-KSB filed by
PATY in response to “Item 8. Consolidated Financial Statements and Supplementary
Data”, are true correct and have been prepared in conformity with generally
accepted accounting principles consistently applied through the periods to which
such financial statements relate. The PATY Audited Financial Statements fully
and fairly present, in conformity with such principles as so utilized, the
consolidated financial position and results of operations and cash flows of PATY
and its consolidated subsidiaries at the dates shown and for the periods therein
specified. The balance sheets constituting a part of the PATY Audited Financial
Statements fully and fairly present all consolidated liabilities of PATY and its
consolidated subsidiaries of the types normally reflected in balance sheets as
and at the dates thereof. All adjustments necessary to present fully and fairly
the consolidated financial position and results of operations and cash flows of
PATY and its consolidated subsidiaries for such periods have been included in
the PATY Audited Financial Statements.

 

 

-27-

 

 



 

 

 

(b)        The consolidated financial statements (hereinafter referred to as the
“PATY Interim Financial Statements,” and, together with the PATY Audited
Financial Statements, herein referred to as the “PATY Historical Financial
Statements”) of PATY and its consolidated subsidiaries contained in each Form
10-Q or 10-QSB filed by PATY in response to “Item 1. Financial Statements” are
true and correct and have been prepared in conformity with generally accepted
accounting principles consistently applied through the periods to which such
financial statements related, except as permitted by Form 10-QSB. The PATY
Interim Financial Statements fully and fairly present the consolidated financial
position and results of operations and cash flows of PATY and its consolidated
subsidiaries, at the dates shown and for the periods therein specified. The
balance sheets constituting a part of the PATY Interim Financial Statements
fully and fairly present all consolidated liabilities of PATY and its
consolidated subsidiaries of the types normally reflected in balance sheets as
and at the date thereof. All adjustments necessary to present fully and fairly
the consolidated financial position and results of operations and cash flows of
PATY and its consolidated subsidiaries for such periods have been included in
the PATY Interim Financial Statements.

(c)        Each of PATY and each PATY Subsidiary: maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded timely as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles and to maintain asset accountability; (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. Since December 31, 2004, there have been no changes
in the internal accounting controls or in other factors that could affect PATY’s
internal accounting controls.

(d)        PATY has filed all forms, reports and documents required to be filed
with the SEC since January 1, 2000 to the extent that the failure to file such
would have a Material Adverse Effect on PATY. All such required forms, reports
and documents (including those that PATY may file subsequent to the date hereof)
are referred to herein as the “PATY SEC Reports.” As of their respective dates,
the PATY SEC Reports (i) were prepared in accordance with the requirements of
the Securities Act or the Exchange Act, as the case may be, and the rules and
regulations of the SEC thereunder applicable to such PATY SEC Reports, and (ii)
did not at the time they were filed (or if amended or superseded by a filing
prior to the date of this Agreement, then on the date of such filing) contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

6.8

Absence of Undisclosed Liabilities.

Except to the extent disclosed in the PATY Form 10-KSB (without reference to the
exhibits thereto) or the PATY Interim Financial Statements, neither PATY, nor
any of the PATY Subsidiaries has any liabilities, whether accrued, absolute,
contingent, or otherwise, whether due or to become due and whether the amount
thereof is readily ascertainable or not, other than

 

-28-

 

 



 

 

liabilities which, individually or in the aggregate, would not have a Material
Adverse Effect, or any unrealized or anticipated losses from any unfavorable
commitments or sales of products, other than those which, individually or in the
aggregate, would not have a Material Adverse Effect.

6.9

Absence of Certain Changes.

Except as described in filings submitted by PATY to the SEC in accordance with
the Exchange Act, or the rules and regulations promulgated thereunder or as
described on Schedule 6.9. Subsequent to December 31, 2004, neither PATY nor any
PATY Subsidiary has:

(a)        declared, set aside or made any payment or distribution upon any
capital stock or, directly or indirectly, purchased, redeemed or otherwise
acquired or disposed of any shares of capital stock;

(b)        incurred any liability or obligation under agreements or otherwise,
except current liabilities entered into or incurred in the ordinary course of
business consistent with past practice; issued any notes or other corporate debt
securities or paid or discharged any outstanding indebtedness, except in the
ordinary course of business consistent with past practice; or waived any of its
respective rights;

(c)        mortgaged, pledged or subjected to any Lien any of its assets or
properties; entered into any lease of real property or buildings; or, except in
the ordinary course of business consistent with past practice, entered into any
lease of machinery or equipment, or sold or transferred any tangible or
intangible asset or property;

(d)        effected any increase in salary, wages or other compensation of any
kind, whether current or deferred, to any employee or agent, other than routine
increases in the ordinary course of business consistent with past practice or as
was required from time to time by governmental legislation affecting wages
(provided, however, that in no event was any such increase in compensation made
with respect to any employee or agent earning in excess of $100,000 per annum;
made any bonus, pension, option, deferred compensation, or retirement payment,
severance, profit sharing, or like payment to any employee or agent, except as
required by the terms of plans or arrangements existing prior to such date
(provided, however, that in no event was any such payment made with respect to
any employee or agent earning in excess of $100,000 per annum; or entered into
any salary, wage, severance, or other compensation agreement with a term of one
year or longer with any employee or agent or made any contribution to any trust
or plan for the benefit of any employee or agent, except as required by the
terms of plans or arrangements existing prior to such date;

(e)        entered into any transaction other than in the ordinary course of
business consistent with past practice, except in connection with the execution
and performance of this Agreement and the transactions contemplated hereby;

(f)        suffered any damage, destruction, or loss to any of its assets or
properties (whether or not covered by insurance) except for damage, destruction
or loss occurring in the

 

-29-

 

 



 

 

ordinary course of business which, individually or in the aggregate, would not
have a Material Adverse Effect; or

(g)

suffered any Material Adverse Effect;

and, since December 31, 2004, there has been no condition, development or
contingency which, so far as reasonably may be foreseen, may, individually or in
the aggregate, have a Material Adverse Effect.

6.10

Intellectual Property.

Set forth in Schedule 6.10 attached hereto is a list and brief description of
all of PATY’s and each PATY Subsidiary’s patents, registered and common law
trademarks, service marks, tradenames, copyrights, licenses and other similar
rights and applications for each of the foregoing. PATY and the PATY
Subsidiaries, respectively, own all right, and title and interest in and to all
such proprietary rights, free and clear of all Liens. The proprietary rights
listed in Schedule 6.10, are all such rights necessary to the operation and the
conduct of the business of PATY and the PATY Subsidiaries as currently
conducted, no adverse claims have been made, and no dispute has arisen, with
respect to any of the said proprietary rights; and to the best of the knowledge
of PATY, the operations of PATY and each PATY Subsidiary and the use by each of
the proprietary rights identified on Schedule 6.10 would not involve
infringement or claimed infringement of any patent, trademark, servicemark,
tradename, copyright, license or similar right, except for any such infringement
which, individually or in the aggregate, would not have a Material Adverse
Effect. To the best of the knowledge of PATY neither PATY nor any PATY
Subsidiary has suffered any of its trade secrets, know-how or other intellectual
or intangible property rights utilized in connection with its business to enter
into the public domain.

6.11

Taxes.

PATY and each PATY Subsidiary have filed or caused to be filed all foreign,
federal, state, provincial, municipal and other tax returns, reports and
declarations required to be filed by it so as to prevent any Lien of any nature
on the assets or properties of PATY or any of the PATY Subsidiaries, and have
paid or shall pay all taxes which have been or shall become due with respect to
the periods covered by said returns or pursuant to any assessment received by it
in connection therewith. The Internal Revenue Service has not examined the
federal tax returns of PATY or any of the PATY Subsidiaries for any period
subsequent to December 31, 2003; and only periods subsequent to December 31,
2003 remain open for examination and assessment of additional federal income
taxes. All assessments and charges (including penalties and interest, if any)
related to periods ended on or before December 31, 2003 have been paid by PATY,
including any necessary adjustments with state and local tax authorities, and no
deficiency in payment of any taxes for any period has been asserted by any
taxing authority which remains unsettled at the date hereof. Adequate provision
has been made in the PATY Historical Financial Statements for the payment of all
then accrued and unpaid federal and other taxes of PATY and its Subsidiaries,
whether or not yet due and payable and whether or not disputed by PATY. Neither
PATY nor any PATY Subsidiary has agreed to the extension of the statute of
limitations with respect to any tax return.

 

 

-30-

 

 



 

 

 

6.12

Title.

Except as set forth on Schedule 6.12, PATY and the PATY Subsidiaries have good
and marketable title to all of their respective assets and properties, in each
case free and clear of all Liens. PATY and the PATY Subsidiaries lease or own
all properties and assets necessary for the operation of their respective
businesses as presently conducted, and the assets and properties of PATY and the
PATY Subsidiaries include all of the assets, of every kind and nature, whether
tangible or intangible, and wherever located, which are utilized by PATY or the
PATY Subsidiaries in the conduct of their respective businesses. Neither PATY
nor the PATY Subsidiaries have received notice of any violation of, or default
under, any law, ordinance, order, regulation, or governmental or contractual
requirement relating to the assets and properties of PATY or the PATY
Subsidiaries which remains uncured or has not been dismissed, other than with
respect to any violation which, individually or in the aggregate, would not have
a Material Adverse Effect. All leases and licenses pursuant to which PATY or the
PATY Subsidiaries lease or license personal and intangible property from others,
are in good standing, valid and effective in accordance with their respective
terms, and there is not, under any of such leases or licenses, any existing
default or event of default (or event which with notice or lapse of time, or
both, would constitute a default, or would constitute a basis for a claim of
force majeure or other claim of excusable delay or non-performance). All the
tangible personal property owned or leased by PATY or the PATY Subsidiaries is
in good operating condition and repair, subject only to ordinary wear and tear,
and conforms in all respects to all applicable laws, ordinances, orders,
regulations or governmental or contractual requirements relating to their
operation, except for any such non-conformity which, individually or in the
aggregate, would not have a Material Adverse Effect.

6.13

Real Estate and Leases.

Set forth in Schedule 6.13 attached hereto is a brief description of lease
agreements under which PATY or any of the PATY Subsidiaries is lessee of, or
holds or operates, any real estate owned by any third party. Each of such leases
and agreements is in full force and effect and constitutes a legal, valid and
binding obligation of the respective parties thereto. Neither PATY nor any PATY
Subsidiary is in a default under any such lease or agreement, nor to be the
knowledge of PATY is any other party to any such lease or agreement in default
thereunder, and no event has occurred, or is alleged to have occurred, which
constitutes, or with lapse of time or giving of notice or both would constitute,
a default by any party to any such lease or agreement or a basis for a claim of
force majeure or other claim of excusable delay or non-performance thereunder,
other than with respect to any default, event or claim which, individually or in
the aggregate, would not have any Material Adverse Effect.

6.14

Contractual and Other Obligations.

(a)        As used in this Agreement, the term the “PATY Agreements” shall mean
all mortgages, indentures, notes, agreements, contracts, leases, licenses,
franchises, obligations, instruments or other commitments, arrangements or
understandings of any kind, whether written or oral, binding or non-binding, to
which PATY or any of the PATY Subsidiaries is a party or by which PATY or any of
the PATY Subsidiaries or any of their respective properties may be bound or
affected, other than those which by their terms have

 

-31-

 

 



 

 

expired prior to the date hereof. Set forth or provided for on Schedule 6.14
attached hereto is a list, of each PATY Agreement which is material to PATY’s
business or condition, including but not limited to: (i) any mortgage,
indenture, note, installment obligation or other instrument, agreement or
arrangement for or relating to any borrowing of money by PATY or any PATY
Subsidiary; (ii) any guaranty, direct or indirect, by PATY or any PATY
Subsidiary of any obligation for borrowings or otherwise, excluding endorsements
made for collection in the ordinary course of business; (iii) any PATY Agreement
made other than in the ordinary course of its business or providing for the
grant of any preferential rights to purchase or lease any assets of PATY or any
PATY Subsidiary, except for such agreements which, individually and in the
aggregate, are not material to PATY’s business or condition; (iv) any obligation
to make payments, contingent or otherwise, arising out of the prior acquisition
of the business, assets or stock of other companies; (v) any collective
bargaining agreement with any trade or labor union; (vi) any PATY Agreement to
which any officer or director of PATY or any stockholder (herein referred to
collectively, as the “PATY Insiders”) of PATY beneficially owning (within the
meaning of Section 13(d) of the Exchange Act) more than 5% of the outstanding
shares of PATY Common Stock, is a party; (vii) any PATY Agreement containing
noncompetition or other limitations restricting the conduct of the business of
PATY or any Subsidiary; (viii) any license agreements to which PATY or any PATY
Subsidiary is a party relating to any Intellectual Property; (ix) any
partnership, shareholder agreement, joint venture or similar agreement; and (x)
any agreements with employees. For purposes of this Section 6.14, with respect
to agreements with customers, “material agreements” shall be those agreements
that account for more than ten percent (10%) of PATY’s annual revenues year to
date provided however that all agreements excluded pursuant to the foregoing
sentence do not account for more than twenty percent (20%) of such revenues in
the aggregate.

(b)        No event has occurred, or, is alleged to have occurred, which
constitutes or with lapse of time or giving of notice or both, would constitute
a default or a basis for a claim of force majeure or other claim of excusable
delay or non-performance by PATY or any PATY Subsidiary under any PATY
Agreements, except for any such default or claim which, individually or in the
aggregate, would not have a Material Adverse Effect. To the best of the
knowledge of PATY, no party with whom PATY or any PATY Subsidiary has any PATY
Agreement is in default in the performance of any covenant or condition
thereunder or has failed in performance thereunder by reason of a claim of force
majeure or other claim of excusable delay or non-performance thereunder, except
for any such default or claim which, individually or in the aggregate, would not
have a Material Adverse Effect.

6.15

Compensation.

Except as disclosed in the PATY Form 10-KSB or in Schedule 6.15 attached hereto,
neither PATY nor any PATY Subsidiary has any agreement with any employee with
regard to compensation, whether individually or collectively, except agreements
terminable by PATY or any PATY Subsidiary at will without penalty, or oral
agreements terminable by PATY or a PATY Subsidiary on not more than 30 days
notice without penalty, and set forth in Schedule 6.15 is a list of all
employees of PATY and each PATY Subsidiary entitled to receive annual
compensation in excess of $100,000 and their respective positions and salaries.
No union or other collective bargaining unit has been certified or recognized by
PATY or any PATY

 

-32-

 

 



 

 

Subsidiary as representing any of their respective employees. Neither PATY nor
CCS will incur any liability with respect to any payment due or damage suffered
by any employee of PATY or any PATY Subsidiary, including, but not limited to,
any claims for severance, termination benefits or similar claims, by virtue of
the operation of the Merger and the transactions contemplated hereby.

6.16

Employee Benefit Plans.

(a)        Except as set forth on Schedule 6.16, neither PATY nor any PATY
Subsidiary maintains, sponsors, contributes to, is required to contribute to, is
a party to, or otherwise has or may in the future have any liability (contingent
or otherwise) with respect to (1) any “employee welfare benefit plan,” as
defined in Section 3(1) of ERISA, (2) any “employee pension benefit plan,” as
defined in Section 3(2) of ERISA, (3) any plan or agreement providing for
bonuses, stock options, stock appreciation rights, stock purchase plans or other
forms of equity-based compensation, (4) any other plan or agreement involving
direct or indirect compensation (including any deferred compensation) other than
workers’ compensation, unemployment compensation and other government programs,
under which PATY or any PATY Subsidiary has or is reasonably expected to have
any present or future material liability (directly or indirectly), (5) any
employment, severance, separation, change of control or other similar contract,
arrangement or policy providing for insurance coverage, salary continuation,
non-statutory workers’ compensation, disability benefits, supplemental
unemployment benefits, vacation benefits, retirement benefits, pension,
supplemental pension, savings, retirement savings, fringe benefits, deferred
compensation, profit-sharing, bonuses, other forms of incentive compensation or
post-retirement insurance, compensation or benefits, (6) any other employee
benefit plan, arrangement, program, agreement, policy or practice, formal or
informal, funded or unfunded, insured or self-insured, that covers any current
or former employee of PATY or any PATY Subsidiary, under which PATY or any PATY
Subsidiary has or is reasonably expected to have any present or future material
liability (directly or indirectly) or (7) any Multiemployer Plan. Each plan or
agreement required to be set forth on Schedule 6.16, other than a Multiemployer
Plan, pursuant to the foregoing is referred to herein as a “PATY Benefit Plan.”

(b)        Benefit. PATY has delivered or made available to CCS the following
documents with respect to each PATY Benefit Plan: (1) correct and complete
copies of all documents embodying such PATY Benefit Plan, including (without
limitation) all amendments thereto and all related trust documents, (2) a
written description of any PATY Benefit Plan that is not set forth in a written
document, (3) the most recent summary plan description, summary of material
modifications and other similar descriptive materials distributed to plan
participants and beneficiaries, (4) the most recent IRS determination letter, if
any, (5) the three most recent annual reports (Form Series 5500 and all
schedules and financial statements attached thereto), if any, Plan, if any, and
(6) all material written agreements and contracts currently in effect, including
(without limitation) administrative service agreements, group annuity contracts
and group insurance contracts. Such financial statements are true and correct in
all material respects, and none of the actuarial assumptions underlying such
statements have changed since the respective dates thereof.

 

 

-33-

 

 



 

 

 

(c)        Each PATY Benefit Plan complies and has been maintained and
administered in all material respects in compliance with its terms and with the
requirements prescribed by any and all applicable law, including (without
limitation) ERISA and the Code. All material contributions, reserves or premium
payments required to be made or accrued as of the date hereof to the PATY
Benefit Plans have been timely made or accrued. Neither PATY nor any PATY
Subsidiary has taken or failed to take any action with respect to any PATY
Benefit Plan which might create any material liability on the part of PATY or
any PATY Subsidiary.

(d)        Neither PATY nor any PATY Subsidiary maintains, participates in or
contributes to, nor have they ever maintained, participated in, or contributed
to, any Multiemployer Plan, a plan described in Section 413 of the Code, or any
plan subject to Title IV of ERISA or Section 302 of ERISA. Neither PATY nor any
PATY Subsidiary has any outstanding or contingent obligations or liabilities
(including, without limitation, any withdrawal liability) with respect to a
Multiemployer Plan providing pension or other benefits, a plan described in
Section 413 of the Code, or any plan subject to Title IV of ERISA or Section 302
of ERISA.

(e)        Neither PATY nor any PATY Subsidiary is subject to any material
liability or penalty under Sections 4975 through 4980B of the Code or Title I of
ERISA. With respect to each PATY Benefit Plan which is a “group health plan” as
defined in Section 5000(b)(1) of the Code and Section 607(l) of ERISA, PATY and
each PATY Subsidiary has complied in all material respects with the applicable
health care continuation requirements in Section 4980B of the Code and in ERISA.
PATY, and each PATY Subsidiary, and each PATY Benefit Plan which is a “group
health plan” has, complied in all material respects with the Family and Medical
Leave Act of 1993, the Health Insurance Portability and Accountability Act of
1996, the Women’s Health and Cancer Rights Act of 1998, the Newborns’ and
Mothers’ Health Protection Act of 1996, and any similar provisions of state law
applicable to employees of PATY and each PATY Subsidiary. No “prohibited
transaction,” within the meaning of Section 4975(c) of the Code or Sections 406
or 407 of ERISA and not otherwise exempt under Section 408 of ERISA, has
occurred with respect to any PATY Benefit Plan.

(f)        There is no contract, plan or arrangement covering any employee or
former employee of PATY or any PATY Subsidiary that, individually or
collectively, would give rise to the payment as a result of the transactions
contemplated by this Agreement of any amount that would not be deductible by
PATY or such PATY Subsidiary by reason of Section 280G or 162(m) of the Code.

(g)        No material action, suit or claim (excluding claims for benefits
incurred in the ordinary course) has been brought or is pending or, to the
knowledge of PATY, threatened against or with respect to any PATY Benefit Plan,
or the assets or any fiduciary thereof (in that person's capacity as a fiduciary
of such PATY Benefit Plan) and to the knowledge of PATY, there are no facts
likely to give rise to any such action, suit or claim. There are no audits,
inquiries or proceedings pending or, to the knowledge of PATY, threatened by the
IRS or the Department of Labor with respect to any PATY Benefit Plan, and no
PATY Benefit Plan has been the subject of any application for relief under the

 

-34-

 

 



 

 

Internal Revenue Service Employee Plans Compliance Resolution Program or the
Closing Agreement Program, nor has any PATY Benefit Plan been the subject of any
application for relief under the United States Department of Labor Voluntary
Fiduciary Correction Program or Delinquent Filer Voluntary Compliance Program.

(h)        All PATY Benefit Plans that are intended to be qualified and exempt
from United States federal income taxes under Section 401(a) and Section 501(a),
respectively, of the Code, have been the subject of favorable determination
letters from the IRS which consider the effect of the series of laws commonly
known as GUST, and no such determination letter has been revoked nor has
revocation been threatened.

(i)         Each “fiduciary” (within the meaning of Section 3(21)(A) of ERISA)
as to each PATY Benefit Plan has complied in all material respects with the
requirements of ERISA and all other applicable law in respect of each such PATY
Benefit Plan.

(j)         All required employer and employee contributions and premiums under
the PATY Benefit Plans to the date hereof have been paid, the respective fund or
funds established under the PATY Benefit Plans are funded in accordance with all
applicable law and such plans, and no material past service funding liabilities
exist thereunder.

(k)        Other than any pension benefits payable under the PATY Benefit Plans,
neither PATY nor any PATY Subsidiary is under any obligation to provide benefits
or coverage under a PATY Benefit Plan to retirees of PATY or any PATY Subsidiary
or other former employees of the PATY or the PATY Subsidiaries (or the
beneficiaries of such retirees or former employees), including, but not limited
to, retiree health care coverage (except to the extent mandated by the
Consolidated Omnibus Budget Reconciliation Act of 1985).

(l)         Neither PATY nor any PATY Subsidiary maintains any voluntary
employees’ beneficiary association within the meaning of Sections 501(c)(9) and
505 of the Code (a VEBA) with respect to any PATY Benefit Plan.

(m)       No commitments have been made by PATY or any PATY Subsidiary to amend
any PATY Benefit Plan, to provide increased benefits thereunder or to establish
any new benefit plan, except as required by applicable law. None of the PATY
Benefit Plans require or permit retroactive increases or assessments in premiums
or payments. All PATY Benefit Plans can be amended or terminated without any
restrictions and PATY or a PATY Subsidiary has the unrestricted power to amend
or terminate any of the PATY Benefit Plans.

6.17

Labor Relations.

There are no disputes pending or threatened between PATY or any PATY Subsidiary
on the one hand and any of their respective employees on the other and there are
no organizational efforts currently being made or threatened involving any of
such employees. PATY has complied with all laws relating to the employment of
labor, including without limitation, any provisions thereof relating to wages,
hours, collective bargaining and the payment of social security and similar
taxes, and is not liable for any arrearage of wages or any taxes or penalties
for failure to

 

-35-

 

 



 

 

comply with any of the foregoing, except for any such non-compliance or such
amounts which, individually or in the aggregate, would not have a Material
Adverse Effect.

6.18

Interests of PATY Insiders.

No PATY Insider has, nor does any officer or director of any of the PATY
Subsidiaries have, any interest in any property, real or personal, tangible or
intangible, used in or pertaining to the businesses engaged in by PATY or any
PATY Subsidiary, except for the legal rights of stockholders and except for
rights under existing employee benefit plans described in Section 5.16 hereof.
No PATY Insider owns, nor do any officers of directors of any PATY Subsidiary
own, directly or indirectly, any interest in, or is a director, officer or
employee of, any business which is a competitor or significant supplier of PATY
or any PATY Subsidiary.

6.19

Insurance.

As of the date of this Agreement, PATY and the PATY Subsidiaries maintain
insurance policies, and bonding arrangements, covering all of their respective
assets and properties, and in each case the various occurrences which may arise
in connection with the operation of their respective businesses. Schedule 6.19
attached hereto sets forth all such policies and bonding arrangements. Such
policies and bonding arrangements are in full force and effect, all premiums and
other amounts due thereon have been paid, and PATY, and the PATY Subsidiaries
have complied with the provisions of such policies and bonding arrangements.
Such insurance and such bonding arrangements are of comparable amounts and
coverage as that which companies engaged in similar businesses would maintain in
accordance with good business practice. There are no notices of any pending or
threatened terminations or premium increases with respect to any such policies
or bonding arrangements, and such policies and bonding arrangements will not be
modified as a result of or terminate or lapse by reason of, the transactions
contemplated by this Agreement.

6.20

Licenses; Franchises; Rights.

(a)        Each of PATY and the PATY Subsidiaries has (or has made timely
application for) all franchises, licenses, permits and other governmental and
non-governmental approvals necessary to enable it to carry on its business as
currently conducted, and to the knowledge of PATY the employees and agents of
PATY and the PATY Subsidiaries also have all such franchises, licenses, permits,
governmental and other approvals required of them in carrying out their duties
on behalf of PATY and the PATY Subsidiaries, except for such franchises,
licenses, permits and other approvals the failure to hold which, individually or
in the aggregate, would not have a Material Adverse Effect. All such franchises,
licenses, permits, and governmental and other approvals are in full force and
effect, there has been no default or breach thereunder, and there is no pending
or threatened proceeding under which any may be revoked, terminated or
suspended, except insofar as would not, individually or in the aggregate, have a
Material Adverse Effect. The execution and delivery of this Agreement, and the
consummation of the Merger, will not adversely affect or otherwise impair the
ability of the Surviving Corporation fully to enjoy the benefits of any such
franchises, licenses, permits or governmental and other approvals. Schedule 6.20
attached hereto identifies each permit, license and other approval required by
any

 

-36-

 

 



 

 

national, state, commonwealth, or territorial government to be maintained by
PATY or any Subsidiary in order to conduct its current operations. Neither PATY
nor any PATY Subsidiary has violated, or is alleged to have violated, any law,
rule, regulation, judgment, stipulation, injunction, decree, determination,
award or other order of any government, or governmental agency or
instrumentality, domestic or foreign, binding upon PATY or any PATY Subsidiary
which violation, individually or in aggregate, would have a Material Adverse
Effect.

(b)        Without limiting the generality of the foregoing, neither PATY nor
any PATY Subsidiary: (i) has filed any notice under any Environmental Law
indicating past or present treatment, storage, or disposal of a hazardous waste
or reporting a spill or release of a hazardous or toxic waste, substance or
constituent, or other substance into the environment, or (ii) has any liability,
contingent or otherwise, under any Environmental Law in connection with any
release of any hazardous or toxic waste, substance or constituent, or other
substance on property, now or formerly owned or leased by PATY or any of the
PATY Subsidiaries, which, individually or in the aggregate, would have a
Material Adverse Effect. No hazardous materials and no hazardous substances have
been generated, treated, stored or disposed of or placed in violation of any
Environmental Law on any property owned or leased by PATY or any PATY Subsidiary
or on or into any waste disposal site owned or operated by a third party except
for violations which, individually or in the aggregate, would not have a
Material Adverse Effect.

6.21

Brokers and Finders.

Neither PATY, nor any PATY Subsidiary, nor any director, officer, agent or
employee thereof has employed any broker or finder or has incurred or will incur
any broker’s, finder’s or similar fees, commissions or expenses, in each case in
connection with the transactions contemplated by this Agreement.

6.22

No Stockholder Vote.

No vote of the stockholders of PATY is necessary to approve and adopt this
Agreement and the transactions contemplated hereby.

6.23

Fairness Opinion

PATY’s board of directors has received the written opinion of Maxim Group LLC,
financial advisor to PATY, dated the date of this Agreement, to the effect that
the Merger is fair to PATY and its stockholders from a financial point of view.

6.24

Section 203 of GCL Not Applicable.  

The Board of Directors of PATY has taken all actions so that the restrictions
contained in Section 203 of the GCL applicable to a “business combination” (as
defined in Section 203) will not apply to the execution, delivery or performance
of this Agreement or to the consummation of the Merger or the other transactions
contemplated by this Agreement.

 

 

-37-

 

 



 

 

 

6.25

Valid Issuance.

The PATY Common Stock to be issued in the Merger, when issued in accordance with
the provisions of this Agreement, shall be validly issued, fully paid and
nonassessable, and shall be issued in compliance with all federal and state
securities laws.

6.26

Disclosure.  

None of the representations or warranties of PATY contained herein and none of
the information contained in the PATY Disclosure Schedule is false or misleading
in any material respect or omits to state a fact herein or therein necessary to
make the statements herein or therein, in light of the circumstance in which
they were made, not misleading in any material respect.

 

ARTICLE VII

 

CERTAIN COVENANTS  

7.1

PATY Board of Directors.

Prior to the Effective Time, PATY shall take such action as may be necessary, so
that the PATY Board of Directors will be reconstituted as of the Effective Time
and pursuant to PATY’s certificate of incorporation and by-laws, to be set at
five (5) persons and to be comprised of the following persons: Albert Waxman,
Mark Pacala, Daniel Lubin, John Pappajohn and Derace Schaffer, with Albert
Waxman serving as Chairman.

7.2

PATY Officers.

PATY shall take such action as may be necessary so that Chris Paterson shall be
appointed to the office of Chief Executive Officer of PATY, effective as of the
Effective Time in accordance with and subject to the provisions of the by-laws
of PATY.

7.3

HSR Act; Other Governmental and Judicial Filings.

As soon as practicable after the date hereof, CCS, PATY and Merger Sub will
cooperate in the preparation and filing of all materials necessary or desirable
to obtain the approval of the transactions contemplated hereby or the disclaimer
of jurisdiction with respect thereto by any regulatory body or other
governmental or judicial authority that has jurisdiction over the transactions
contemplated hereby, including, without limitation, all filings, with the
Federal Trade Commission and the U.S. Department of Justice required under the
HSR Act.

7.4

Preparation of Information Statement.  

PATY shall prepare, with the cooperation of, and subject to review by, CCS, the
information required by Regulation D under the Securities Act to be delivered to
the holders of the CCS Capital Stock (the “Information Statement”). Each of PATY
and CCS shall provide

 

-38-

 

 



 

 

promptly to the other such information concerning its business and financial
statements and affairs as, in the reasonable judgment of the providing party or
its counsel, may be required or appropriate for inclusion in the Information
Statement, or in any amendments or supplements thereto, and to cause its counsel
and auditors to cooperate with the other party’s counsel and auditors in the
preparation of the Information Statement. PATY shall not include in the
Information Statement any information with respect to CCS or its subsidiaries
unless the form and content of such information shall have been approved by CCS
prior to such inclusion.

7.5

Access to Information.

(a)        Between the date of this Agreement and the earlier of the Effective
Time or the termination of this Agreement in accordance with its terms, upon
reasonable notice and subject to such limitations as are imposed by applicable
law (if any), each party shall afford the other party and its accountants,
counsel and other representatives reasonable access during normal business hours
to (i) all of such party’s properties, books, contracts, commitments and
records, and (ii) all other information concerning the business, properties and
personnel of such party as the other party may reasonably request; subject, in
each case, to duties of confidentiality and subject to any applicable law
relating to the privacy of individually identifiable employee information.

(b)        Subject to compliance with applicable law, from the date hereof until
the earlier of the Effective Time or the termination of this Agreement in
accordance with its terms, each of Parent and the Company shall confer on a
regular and frequent basis with one or more representatives of the other party
to report operational matters of materiality and the general status of ongoing
operations.

(c)        No information or knowledge obtained in any investigation pursuant to
this Section 7.5 shall affect or be deemed to modify any representation or
warranty contained herein or the conditions to the obligations of the parties to
consummate the Merger.

7.6

Conduct of Business of CCS.

CCS covenants and agrees that, except (i) as consented to in writing by PATY,
(ii) as necessary to fulfill its obligations under this Agreement or (iii) as
set forth in Schedule 7.6, from and after the date of this Agreement and until
the Effective Time or the prior termination of this Agreement, CCS and each CCS
Subsidiary shall:

(a)        Make no purchase, sale, or lease in respect of, nor introduce any
method of management or operation in respect of, its business or its assets and
properties, except in a manner consistent with prior practice.

(b)        Maintain, preserve, and in no way further encumber its assets and
properties other than in the ordinary course of business consistent with past
practice after the date hereof.

(c)        Use its best efforts: (i) to preserve its present business
organization intact, (ii) to keep available the services of the present
employees assigned to it, and (iii) to preserve

 

-39-

 

 



 

 

its present relationships with entities or persons having business dealings with
CCS or any of the CCS Subsidiaries.

(d)        Maintain its books and records in accordance with good business
practices, on a basis consistent prior practice.

(e)        Comply in all material respects with all laws, rules, regulations,
writs, statutes, ordinance, judgments, injunctions, decrees, determinations,
awards, and other orders of every court, government and governmental agency and
instrumentality, domestic or foreign, applicable to it and to the conduct of its
business and perform in all material respects all its obligations without
default.

(f)        Not incur, or agree to incur, any indebtedness for money borrowed
except in the ordinary course of business; or issue any bond, debenture, note,
or similar obligation, or any guarantee any obligation of any person or entity
(except that CCS may draw down funds on its existing line of credit with
Comerica Bank pursuant to the Loan and Security Agreement dated as of October 9,
2002, by and between CCS and Comerica Bank, as amended (the “Comerica
Agreement”) up to the maximum amount permitted thereunder).

(g)

Not mortgage, pledge, or subject to Lien any of its assets and properties.

(h)        Not make any loans, advances or contributions to, or investments in,
any other person other than a wholly-owned subsidiary and other than short-term
investments in the ordinary course of business in obligations of the United
States of America for which the full faith and credit of the United States of
America is pledged to provide for the payment of principal and interest or
certificates of deposit issued by a commercial bank or banks having at least
$100,000,000 in individual capital and surplus.

(i)         Maintain and pay all premiums with respect to all policies of
insurance relating to its business, and its assets and properties, as are
presently held in its name and timely renew all such policies.

(j)         Not make any change adverse to it in any material respect in the
terms of any CCS Agreement, nor approve, amend or modify any CCS Agreement to
which a CCS Insider is a party.

(k)        Not make any capital expenditure (including, without limitation
expenditures for property, plant and equipment) or appropriations or commitments
with respect thereto, in an amount greater than $100,000.

(l)         Not take any action described in Section 5.9(d) hereof, nor amend,
modify, supplement, or in any way change any plan or arrangement established for
the benefit of its employees.

(m)       Not settle or compromise any litigation involving the payment of, or
an agreement to pay over time an amount in cash, notes, or other property, or
pay, discharge or satisfy claims, liabilities or obligations (absolute, accrued,
contingent or otherwise and whether due or to become due) which involve payments
or commitments to make payments

 

-40-

 

 



 

 

exceeding $100,000 in the aggregate, other than (A) liabilities or obligations
incurred in the ordinary course of business and consistent with past practice,
and (B) scheduled repayments of current portions of and interest on long-term
indebtedness or repayments under existing revolving credit agreements.

(n)        Take any action or fail to take any action which would result in any
material breach of any of its representations, warranties or covenants contained
herein.

7.7

Conduct of Business of PATY.

PATY covenants and agrees that, except (i) as consented to in writing by CCS;
(ii) as necessary to fulfill its obligations under this Agreement; or (iii) as
set forth on Schedule 7.7, from and after the date of this Agreement and until
the Effective Time, PATY and each PATY Subsidiary shall:

(a)        Make no purchase, sale, or lease in respect of, nor introduce any
method of management or operation in respect of, its business or its assets and
properties, except in a manner consistent with prior practice.

(b)        Maintain, preserve, and in no way further encumber its assets and
properties other than in the ordinary course of business consistent with past
practice after the date hereof.

(c)        Use its best efforts: (i) to preserve its present business
organization intact, (ii) to keep available the services of the present
employees assigned to it, and (iii) to preserve its present relationships with
entities or persons having business dealings with PATY or any of the PATY
Subsidiaries.

(d)        Maintain its books and records in accordance with good business
practices, on a basis consistent with prior practice.

(e)        Comply in all material respects with all laws, rules, regulations,
writs, statutes, ordinance, judgments, injunctions, decrees, determinations,
awards, and other orders of every court, government and governmental agency and
instrumentality, domestic or foreign, applicable to it and to the conduct of its
business and perform in all material respects all its obligations without
default.

(f)        Not incur, or agree to incur, any indebtedness for money borrowed
except in the ordinary course of business; or issue any bond, debenture, note,
or similar obligation, or any guarantee any obligation of any person or entity;
or draw down any funds under the Wells Fargo credit line.

(g)

Not mortgage, pledge, or subject to Lien any of its assets and properties.

(h)        Not make any loans, advances or contributions to, or investments in,
any other person other than a wholly-owned subsidiary and other than short-term
investments in the ordinary course of business in obligations of the United
States of America for which the full faith and credit of the United States of
America is pledged to provide for the payment of

 

-41-

 

 



 

 

principal and interest or certificates of deposit issued by a commercial bank or
banks having at least $100,000,000 in individual capital and surplus.

(i)         Maintain and pay all premiums with respect to all policies of
insurance relating to its business, and its assets and properties, as are
presently held in its name and timely renew all such policies.

(j)         Not make any change adverse to it in any material respect in the
terms of any PATY Agreement, nor approve, amend or modify any PATY Agreement to
which a PATY Insider is a party.

(k)        Not make any capital expenditure (including, without limitation
expenditures for property, plant and equipment) or appropriations or commitments
with respect thereto, in an amount greater than $100,000, without the prior
written consent of CCS.

(l)         Not take any action described in Section 6.9(d) hereof, nor amend,
modify, supplement, or in any way change any plan or arrangement established for
the benefit of its employees.

(m)       Not settle or compromise any litigation involving the payment of, or
an agreement to pay over time an amount in cash, notes, or other property, or
pay, discharge or satisfy claims, liabilities or obligations (absolute, accrued,
contingent or otherwise and whether due or to become due) which involve payments
or commitments to make payments exceeding $100,000 in the aggregate, other than
(A) liabilities or obligations incurred in the ordinary course of business and
consistent with past practice, and (B) scheduled repayments of current portions
of and interest on long-term indebtedness or repayments under existing revolving
credit agreements.

(n)        Take any action or fail to take any action which would result in any
material breach of any of its representations, warranties or covenants contained
herein.

7.8

CCS Capitalization.

Except (i) as consented to in writing by PATY or (ii) as set forth in Schedule
7.8, from and after the date of this Agreement and until the Effective Time:

(a)        No change shall be made or proposed in the certificate of
incorporation or by-laws of CCS or of any CCS Subsidiary other than the Sixth
Restated Certificate.

(b)        Neither CCS nor any CCS Subsidiary shall: (W) issue, grant, sell or
encumber any shares of its capital stock, (X) issue, grant, sell or encumber any
security, option, warrant, put, call, subscription or other right of any kind,
fixed or contingent, that directly or indirectly calls for the acquisition,
issuance, sale, pledge or other disposition of any shares of capital stock or
other equity interests of CCS or any CCS Subsidiary, (Y) enter into any
agreement, commitment or understanding calling for any transaction referred to
in clause (W) or (X) of this Paragraph (ii), or (Z) make any other changes in
its equity capital structure except as set forth in Sections 7.8(b) and 7.8(c)
below and except for the issuance

 

-42-

 

 



 

 

of shares of CCS Common Stock and/or CCS Preferred Stock upon exercise of the
CCS Options or CCS Warrants which are outstanding prior to the execution and
delivery of this Agreement and pursuant to the present terms thereof.

(c)        Except for the Reverse Split, neither CCS nor any CCS Subsidiary
shall split, combine or reclassify any shares of its capital stock, declare, set
aside or pay any dividend or other distribution (whether in cash, stock,
securities, indebtedness, rights or property or any combination thereof) in
respect of any shares of its capital stock or other equity interests, or redeem
or otherwise acquire any shares of the capital stock or other equity interests.

(d)        Prior to the Effective Time, one hundred percent (100%) of the CCS
Options which are outstanding prior to the execution and delivery of this
Agreement and pursuant to present terms thereof, shall be exercised or
cancelled. Prior to the Effective Time, the SP Warrant and the vested portion of
the CCS Guaranty Warrants shall be exercised or terminate pursuant to the terms
thereof.

7.9

PATY Capitalization.

Except (i) as necessary to fulfill the conditions to Closing set forth in
Section 9.4; (ii) as consented to in writing by CCS; or (iii) as set forth in
Schedule 7.9, from and after the date of this Agreement and until the Effective
Time:

(a)        No change shall be made or proposed in the certificate of
incorporation or by-laws of PATY or of any PATY Subsidiary.

(b)        Neither PATY nor any PATY Subsidiary shall: (i) issue, grant, sell or
encumber any shares of its capital stock, (ii) issue, grant, sell or encumber
any security, option, warrant, put, call, subscription or other right of any
kind, fixed or contingent, that directly or indirectly calls for the
acquisition, issuance, sale, pledge or other disposition of any shares of
capital stock or other equity interests of PATY or any PATY Subsidiary, (iii)
enter into any agreement, commitment or understanding calling for any
transaction referred to in clause (i) or (ii) of this Paragraph (b), or (iv)
make any other changes in its equity capital structure except for the issuance
of shares of PATY Common Stock upon exercise of the PATY Options and PATY
warrants which are outstanding prior to the execution and delivery of this
Agreement and pursuant to the present terms thereof.

(c)        Neither PATY nor any PATY subsidiary shall split, combine or
reclassify any shares of its capital stock, declare, set aside or pay any
dividend or other distribution (whether in cash, stock, securities,
indebtedness, rights or property or any combination thereof) in respect of any
shares of its capital stock or other equity interests, or redeem or otherwise
acquire any shares of the capital stock or other equity interests.

7.10

CCS Financial Statements.

Within 30 days of the date hereof, but in any event before Closing, CCS shall
deliver to PATY audited 2005 Financial Statements together with the report of
the Accountant with respect thereto which report shall not contain any
qualifications and which Financial Statements shall be

 

-43-

 

 



 

 

consistent with the Financial Statements set forth in Schedule 5.7. Within 30
days after the end of each calendar month after the date of this Agreement until
the Effective Time, CCS will deliver to PATY unaudited consolidated statements
of income for such calendar month and the corresponding calendar month of the
preceding fiscal year. All such financial statements shall be true and correct
in accordance with generally accepted accounting principles consistently applied
and shall fully and fairly present, in conformity with such principles as so
utilized, the consolidated results of operations of CCS and its consolidated
subsidiaries as at the date or for the periods indicated (and shall be
accompanied by a certificate of the chief financial or accounting officer of CCS
to such effect), except as otherwise indicated in such statements and subject to
normal and recurring year-end audit adjustments which would not, individually or
in the aggregate, have a Material Adverse Effect. All unaudited financial
statements delivered pursuant to this Section 7.10 shall be prepared on a basis
consistent with the CCS Historical Financial Statements.

7.11

PATY Financial Statements.

Within 30 days after the end of each calendar month after the date of this
Agreement, PATY will deliver to CCS unaudited consolidated statements of income
for such calendar month and the corresponding calendar month of the preceding
fiscal year. All such financial statements shall be true and correct in
accordance with generally accepted accounting principles consistently applied
and shall fully and fairly present, in conformity with such principles as so
utilized, the consolidated financial position, results of operations and cash
flows of PATY and its consolidated subsidiaries as at the date or for the
periods indicated (and shall be accompanied by a certificate of the chief
financial or accounting officer of PATY to such effect), except as otherwise
indicated in such statements and subject to normal and recurring year-end audit
adjustments which would not, individually or in the aggregate, have a Material
Adverse Effect. All unaudited financial statements delivered pursuant to this
Section 7.11 shall be prepared on a basis consistent with the PATY Historical
Financial Statements.

7.12

Notification of Certain Matters.

(a)        Between the date hereof and the Effective Time, each party will give
prompt notice in writing to the other parties, of: (i) the occurrence, or
failure to occur, of any event, which occurrence or failure would be likely to
cause any of its representations or warranties contained in this Agreement to be
untrue or inaccurate in any material respect from the date hereof to the
Effective Time, (ii) any notice or other communication from any person alleging
that the consent of such person is or may be required in connection with the
transactions contemplated by this Agreement, (iii) any notice or other
communication from any governmental or regulatory agency or authority in
connection with the transactions contemplated by this Agreement, (iv) any
actions, suits, claims, investigations or proceedings commenced or, to the best
of its knowledge, threatened against the notifying party or any subsidiary or
relating to or involving or otherwise affecting the notifying party or which
relate to the consummation of the transactions contemplated by this Agreement,
and (v) any material failure of the notifying party or any officer, director,
employee or agent thereof to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by it hereunder.

 

 

-44-

 

 



 

 

 

(b)        Each party will (i) confer on a regular and frequent basis with one
or more designated representatives of the other party to report operational
matters and to report the general status of ongoing operations, and (ii) notify
the other party of any emergency or other change in the normal course of
business or in the operation of the properties of such party or any Subsidiary
and of any governmental complaints, investigations or hearings (or
communications indicating that the same may be contemplated) or adjudicatory
proceedings involving any property of such party or any Subsidiary, and will
keep the other party fully informed of such events and permit the other party’s
representatives access to all materials prepared in connection therewith.

(c)        The giving of any such notice under this Section 7.12 shall in no way
change or modify the representations and warranties or the conditions to either
parties’ obligations contained herein or otherwise affect the remedies available
to either party hereunder.

7.13

SEC Filings.

PATY will consult with CCS and prepare and file any other filings required under
the Exchange Act, the Securities Act or any other federal or state securities
laws relating to the Merger and the transactions contemplated by this Agreement,
including without limitation (a) a current report on Form 8-K announcing the
execution of this Agreement and (b) the registration statement contemplated by
Section 7.19 hereof (collectively, the “Other Filings”), and PATY will permit
CCS and its counsel with reasonable advance notice in order to review and
comment on any such Other Filings prior to their filing with the SEC. PATY will
notify CCS promptly upon the receipt of any comments from the SEC or its staff
and of any request by the SEC or its staff or any other governmental officials
for amendments or supplements to any Other Filing or for additional information
and will supply CCS with copies of all correspondence between PATY or any of its
representatives, on the one hand, and the SEC, or its staff or other government
officials, on the other hand, with respect to the Merger or any Other Filing.
The Other Filings will comply in all material respects with all applicable
requirements of law and the rules and regulations promulgated thereunder.
Whenever any event occurs which is required to be set forth in an amendment or
supplement to any Other Filing, PATY will promptly inform CCS of such occurrence
and cooperate in filing with the SEC or its staff or any other government
officials.

7.14

Forbearance.  

Each party agrees that, from and after the date hereof and until the Effective
Time, it shall not, and shall not permit any Subsidiary, or any officers,
directors, employees, agents or representatives of such party or of any
Subsidiary to, directly or indirectly, initiate, solicit or encourage
discussions, inquiries or proposals, or participate in any negotiation or
discussion for the purpose or with the intention of leading to any proposal,
concerning any merger, consolidation or other business combination involving
such party or any Subsidiary or any acquisition of any equity interest in, or a
material portion of the assets of, such party or any Subsidiary, or any similar
transaction, or effectuate any such transaction, in each case, except for the
Merger.

 

 

-45-

 

 



 

 

 

7.15

PATY Capital Raising Efforts.

During the period from the date of this Agreement and continuing until the
earlier of the termination of this Agreement pursuant to its terms or the
Effective Time, PATY and CCS shall consult regarding the timing, amount and
terms of any capital raising transactions to be entered into by PATY prior to
effecting any definitive documentation for such transactions.

7.16

ACS Spin Off.

During the period from the date of this Agreement and continuing until the
earlier of the termination of this Agreement pursuant to its terms or the
Effective Time, PATY shall inform CCS of the status of the distribution of up to
13,000,000 shares of American Caresource Holdings, Inc. (“ACS”) to PATY’s
stockholders and the retention of up to 1,000,000 shares of Common Stock of ACS
by PATY (the “ACS Spin-Off”). PATY will notify CCS promptly upon the receipt of
any comments from the SEC or its staff on the registration statement related to
the shares of ACS or and of any request by the SEC or its staff or any other
governmental officials for amendments or supplements to such registration
statement and will supply CCS with copies of all correspondence between PATY or
any of its representatives, on the one hand, and the SEC, or its staff or other
government officials, on the other hand, with respect to the distribution of
shares of ACS.

7.17

Additional Agreements.

Subject to the terms and conditions of this Agreement, each of the parties
hereto shall cooperate with one another and use its best efforts to complete in
a timely manner the transactions contemplated by this Agreement, including (i)
using its best efforts to comply with any and all applicable rules and
regulations, and to send all notices to, make all declarations, filings and
registrations with, and obtain all consents, authorizations, approvals and
waivers from third parties and governmental and regulatory bodies required to
consummate the transactions contemplated hereby or comply with any and all
applicable rules and regulations governing such transactions, and (ii)
furnishing the other parties with all information necessary or advisable for the
matters referred to in Section 7.3 hereof and any other statements or
applications made by or on behalf of any party to any governmental or regulatory
body in connection with the transactions contemplated by this Agreement.

7.18

PIPE.

PATY shall, prior to the Closing Date, enter into one or more transactions for
the sale of PATY Common Stock to investors through private transactions
(individually and collectively hereinafter referred to as a “PIPE”) on terms
reasonably acceptable to each of Chris Paterson and Albert Waxman (which consent
shall not be unreasonably withheld). Any amounts raised through a PIPE up to an
aggregate of $6,000,000 gross proceeds (hereinafter referred to as the “Initial
PIPE Proceeds”) may only be used by PATY for working capital purposes including,
without limitations, (i) the expenses associated with such PIPE or PIPEs and
(ii) the satisfaction of accounts payable and expenses accrued in the ordinary
course of its business. Notwithstanding anything herein to the contrary, none of
the PATY Common Stock issued or issuable pursuant to securities issued in
exchange for the Initial PIPE Proceeds (hereinafter

 

-46-

 

 



 

 

referred to as the “Initial PIPE Securities”) shall be considered outstanding on
the Closing Date for purposes of Section 2.2(a). Any amounts raised by PATY
through a PIPE in excess of an aggregate of $6,000,000 gross proceeds
(hereinafter referred to as the “Supplemental PIPE Proceeds” may be used for
working capital purposes including, without limitation, (i) the expenses
associated with such PIPE, and (ii) the satisfaction of accounts payable and
expenses accrued in the ordinary course of its business, or repayment of debt
associated with the Wells Fargo Credit Line as PATY may determine, in its sole
discretion. Notwithstanding anything herein to the contrary, in no event shall
the PATY Common Stock issued or issuable pursuant to securities issued in
exchange for the Supplemental PIPE Proceeds (hereinafter referred to as the
“Supplemental PIPE Securities”) be considered outstanding on the Closing Date
for purposes of Section 2.2(a), unless such Supplemental PIPE Proceeds are used
by PATY to repay all or any portion of the outstanding balance owed on the Wells
Fargo Line of Credit (as defined herein), in which case the Supplemental PIPE
Securities yielding the Supplemental PIPE Proceeds used to repay the Wells Fargo
Line of Credit shall be considered outstanding on the Closing Date for purposes
of Section 2.2(a). If (and only if) the Supplemental PIPE Proceeds are used to
repay the Wells Fargo Line of Credit in its entirety, any additional
Supplemental PIPE Proceeds may be reserved for use by PATY to pay the Sonenshine
Partners Fee (as defined in the Stockholders Agreement) and/or the Dissenter
Liability (as defined in the Stockholders Agreement).

7.19

Registration of Securities.

PATY hereby agrees to use its commercially reasonable efforts to file with the
SEC and have declared effective, within 18 months of the Closing Date, a
registration statement on form S-3 (or if PATY is not eligible at the time of
such filing to use form S-3, such other form as PATY is eligible to use)
covering the resale of (i) the shares of PATY Common Stock issued pursuant to
this Agreement (the “Registrable Merger Shares”) by the former stockholders of
CCS and (ii) the shares of PATY Common Stock held as of the Effective Time by
the PATY Stockholders set forth in Section 10.8 (the “Major PATY Stockholders”
and, collectively with the former stockholders of CCS, the “Selling
Stockholders”) (such shares, the “PATY Registrable Shares” and, collectively
with the Registrable Merger Shares, the “Registrable Shares”). PATY covenants to
use its best efforts to maintain the effectiveness of such registration
statement and to file, and cause to become effective, as promptly as
practicable, any supplements and post-effective registration statements to such
registration statement as are necessary to enable the Selling Stockholders to
sell the Registrable Shares until the completion of the distribution of the
Registrable Shares by the Selling Stockholders or until such time that the
Selling Stockholders can sell the Registrable Shares without restriction.
Notwithstanding the foregoing, and in no way limiting the foregoing obligations
of PATY, as a condition to the closing, each of the CCS Stockholders set forth
in Section 11.8 (the "Major CCS Stockholders") and each of the Major PATY
Stockholders shall enter into their respective applicable lock-up agreements in
the form of Exhibit I and the transactions in the Registrable Shares effected by
the Major PATY Stockholders and the Major CCS Stockholders, whether pursuant to
the registration statement described in this Section 7.19 or otherwise, shall be
subject to the terms and conditions thereof.

 



 

-47-

 

 



 

 

 

7.20

Stockholder Approval

As soon as reasonably possible after the date hereof, but in any event before
the earlier of the Closing Date or the Termination Date (as defined below), CCS
shall submit this Agreement, the Merger and the related transactions to the
holders of CCS Capital Stock for approval and adoption, in accordance with the
GCL.

 

ARTICLE VIII

 

PUBLICITY

8.1

Publicity.

Any and all public announcements (whether written or oral), and notices by the
parties hereto to other parties (other than to governmental authorities, except
pursuant to contractual arrangements therewith), concerning the Merger and the
other transactions contemplated by this Agreement shall be subject to the prior
written approval of CCS and PATY (which consent shall not be unreasonably
withheld); provided that nothing herein shall prohibit any party hereto or any
of their affiliates from making any announcement or disclosure required to be
made by it or them under applicable law if it or its affiliates determines in
good faith that it is appropriate to do so and, if practicable, gives prior
notice to the other parties hereto of such determination.

 

ARTICLE IX

 

CONDITIONS TO OBLIGATIONS OF EACH PARTY

The obligations of each of PATY, Merger Sub and CCS to consummate the Merger are
subject to the following conditions precedent, any or all of which may be waived
by such party at its sole discretion:

9.1

Hart-Scott-Rodino Antitrust Improvements Act.

To the extent the HSR Act is applicable to the transactions contemplated hereby,
the waiting period (and any extensions thereof) applicable to the consummation
of the transactions contemplated hereby required under the HSR Act shall have
expired or been terminated.

9.2        

 

-48-

 

 



 

 

 

No Prohibition on Consummation.

No order, stay, judgment, injunction or decree shall have been issued and be in
effect by any court restraining or prohibiting the consummation of the
transactions contemplated hereby. No statute, rule or regulation shall have been
promulgated or enacted by any foreign or United States federal or state
government, governmental authority or governmental agency, which would prevent
or make illegal the consummation of the transactions contemplated hereby,
including the Merger.

9.3

Value of Consideration.

The aggregate value of the PATY Common Stock to be issued pursuant to Section
2.2 of this Agreement shall, immediately prior to the Effective Time, be no less
than $35,000,000 (as determined using the average closing price for the ten
business days preceding the third business day prior to the Closing Date).

9.4

Financing.

Between the date hereof and the Effective Time, PATY shall have entered into a
binding agreement to raise a minimum of $6,000,000 in gross proceeds through the
PIPE on terms reasonably acceptable to Chris Paterson and Albert Waxman (such
acceptance may not be unreasonably withheld).

9.5

Litigation.

No action, suit or proceeding against any party hereto relating to the
consummation of any of the transactions contemplated in this Agreement or any
governmental action seeking to delay or enjoin any such transactions shall be
pending or threatened and no investigation by any governmental or regulatory
body shall have been commenced (and be pending), seeking to restrain or prohibit
(or questioning the validity or legality of) the consummation of the
transactions contemplated by this Agreement, including the Merger, or seeking
material damages in connection therewith which either party, in good faith and
with the advice of counsel, believes makes it undesirable to proceed with the
consummation of the transactions contemplated hereby.

9.6

ACS Spin Off.

PATY shall have consummated a distribution of at least 10,000,000 shares of the
Common Stock of ACS on terms acceptable, in its sole discretion, to PATY.

9.7

Dissenters’ Rights.

Immediately prior to the Closing, the holders of no more than 3.5% of the
outstanding shares of CCS Common Stock (assuming the conversion of all
outstanding shares of CCS Preferred Stock and the exercise of all outstanding
securities exercisable for CCS Capital Stock, regardless of whether such shares
are actually converted or exercised) shall have made a demand for an appraisal
of their shares of CCS Capital Stock pursuant to Section 262 of the GCL.

 



 

-49-

 

 



 

 

 

9.8

Stockholders Agreement.

A Stockholders Agreement, the form of which is attached hereto as Exhibit D
(hereinafter referred to as the “Stockholders Agreement”) shall have been
executed by the parties identified therein.

9.9

PATY Debt Escrow Agreement.

An Escrow Agreement, the form of which is attached hereto as Exhibit E
(hereinafter referred to as the “PATY Debt Escrow Agreement”) shall have been
executed by the parties identified therein.

9.10

CCS Debt Escrow Agreement.

An Escrow Agreement, the form of which is attached hereto as Exhibit F
(hereinafter referred to as “CCS Debt Escrow Agreement”) shall have been
executed by the parties identified therein.

9.11

Sonenshine Partners Fee Escrow Agreement.

An Escrow Agreement, the form of which is attached hereto as Exhibit G
(hereinafter referred to as the “Sonenshine Partners Fee Escrow Agreement”)
shall have been executed by the parties identified therein.

 

ARTICLE X

 

CONDITIONS TO OBLIGATIONS OF CCS

The obligation of CCS to consummate the Merger is subject to the following
additional conditions precedent, any or all of which may be waived by CCS at its
sole discretion:

10.1

Opinion of Counsel for PATY and Merger Sub.

CCS shall have received an opinion of counsel of McCarter & English, LLP,
counsel for PATY and Merger Sub, dated the Closing Date, in a form reasonably
acceptable to CCS and its counsel.

10.2

Representations; Warranties; Covenants.

The representations and warranties of PATY and Merger Sub contained in Article
VI hereof shall be true and correct in all material respects at and as of the
Closing Date with the same effect as though all such representations and
warranties were made at and as of the Closing Date (except for representations
and warranties which are as of a specific date or which relate to a specific
period other than or not including the Closing Date, as the case may be, and
except for changes therein contemplated or permitted by this Agreement and
provided, however, that if any such representation or warranty is already
qualified by materiality, for purposes of determining

 

-50-

 

 



 

 

whether this condition has been satisfied, such representation or warranty must
be true and correct in all respects); and PATY and Merger Sub shall have
complied with their respective covenants contained under this Agreement in all
material respects; and PATY and Merger Sub shall each have delivered to CCS a
certificate to that effect, dated the Closing Date, signed by their respective
Presidents or Chief Executive Officers.

10.3

No Material Adverse Change.

There shall have been event or occurrence since the date of this Agreement that
has or could have a Material Adverse Effect on PATY or Merger Sub, provided,
however, that any adverse change resulting from or relating to conditions
generally affecting the industry in which PATY competes shall be disregarded.

10.4

Secretary’s Certificate.

CCS shall have received a certificate of the Secretary or an Assistant Secretary
of each of PATY and Merger Sub, in form and substance satisfactory to CCS, with
respect (i) their respective certificates of incorporation; (ii) their by-laws,
and (iii) the authorization by their respective boards of directors of the
execution and delivery of this Agreement and the consummation of the
transactions contemplated herein.

10.5

Third Party Consents.

All consents, authorizations, approvals and waivers identified on Schedule 6.3
shall have been made or obtained.

10.6

Employment Agreements.

Roger Chaufournier and Christine St. Andre shall each have entered into the
employment agreements with PATY attached hereto as Exhibit H-1 and Exhibit H-2,
respectively.

10.7

Other Certificates.

CCS shall have received such additional certificates, instruments and other
documents, in form and substance satisfactory to CCS and counsel for CCS, as CCS
shall have reasonably requested in connection with compliance with the
conditions set forth in this Article X.

10.8

Lock-Up Agreement.

John Pappajohn, Derace Schaffer and Principal Life Insurance Company shall each
have entered into lock-up agreements, substantially in the form which is
attached hereto as Exhibit I.

10.9

Intercompany Indebtedness.

All remaining indebtedness owed to PATY by ACS shall be evidenced by a
promissory note in favor of PATY, the form of which is attached hereto as
Exhibit J, with a maturity date of twelve (12) months after the Closing Date.

 

 

-51-

 

 



 

 

 

10.10    

 

-52-

 

 



 

 

 

PATY Preferred Stock Conversion.

Prior to the Effective Time, all of the outstanding shares of the PATY Preferred
Stock shall have been converted into shares of PATY Common Stock in accordance
with their respective terms as set forth in the Certificate of Incorporation of
PATY as of the date of the conversion.

10.11

Wells Fargo Line of Credit.

The maturity date of PATY’s obligations to Wells Fargo Bank, N.A. pursuant to
that certain Second Amended and Restated Credit Agreement, dated as of March 28,
2002, as amended to date (the “Wells Fargo Line of Credit”), shall have been
extended to a date no earlier than twelve months after the Closing Date.

10.12

PCAOB Inspection.

The Public Company Accounting Oversight Board’s inspection of McGladrey and
Pullen’s audit of PATY’s financial statements for the year ended December 31,
2004 shall not have resulted in any change to such financial statements or for
any financial statements for any subsequent periods as first reported by PATY
which has had or will have a Material Adverse Effect on PATY.

 

ARTICLE XI

 

CONDITIONS TO OBLIGATIONS OF PATY AND MERGER SUB

The obligations of each of PATY and Merger Sub to consummate the Merger is
subject to the following conditions precedent, any or all of which may be waived
by such party at its sole discretion:

11.1

Opinion of Counsel for CCS.

PATY shall have received an opinion of counsel of Cooley Godward LLP, counsel
for CCS, dated the Closing Date, in a form reasonably acceptable to PATY and
Merger Sub and counsel to PATY and Merger Sub.

11.2

Representations: Warranties; Covenants.

The representations and warranties of CCS contained in Article V hereof shall be
true and correct in all material respects at and as of the Closing Date with the
same effect as through all such representations and warranties were made at and
as of the Closing Date (except for representations and warranties which are as
of a specific date or which relate to a specific period other than or not
including the Closing Date, as the case may be, and except for changes therein
contemplated or permitted by this Agreement, and provided, however, that if any
such representation or warranty is already qualified by materiality, for
purposes of determining whether this condition has been satisfied, such
representation or warranty must be true and

 

-53-

 

 



 

 

correct in all respects); and CCS shall have complied with all of its covenants
contained in this Agreement in all material respects; and CCS shall have
delivered to PATY a certificate to that effect, dated the Closing Date, signed
by its Chief Executive Officer.

11.3

No Material Adverse Change.

There shall have been event or occurrence since the date of this Agreement that
has or could have a Material Adverse Effect on CCS, provided, however, that any
adverse change resulting from or relating to conditions generally affecting the
industry in which CCS competes shall be disregarded.

11.4

Secretary’s Certificate.

PATY shall have received a certificate of the Secretary or an Assistant
Secretary of CCS in form and substance satisfactory to PATY, with respect to (i)
its certificate of incorporation, (ii) its by-laws and (iii) the authorization
by the board of directors and the stockholders of CCS of the execution and
delivery of this Agreement and the consummation of the transactions contemplated
herein.

11.5

Third Party Consents.

All consents, authorizations, approvals and waivers identified on Schedule 5.3
shall have been made or obtained.

11.6

Other Certificates.

PATY shall have received such additional certificates, instruments and other
documents, in form and substance satisfactory to PATY and counsel for PATY, as
it shall have reasonably requested in connection with the transactions
contemplated hereunder.

11.7

Employment Agreements.

Chris Paterson and Glen Spence shall each have entered into employment
agreements with CCS in the forms attached hereto as Exhibit K-1 and Exhibit K-2
respectively.

11.8

Lock-Up Agreement.

SG Cowen, Essex Woodlands Health Ventures Fund V, L.P., Essex Woodlands Health
Ventures Fund VI, L.P., Hickory Venture Capital Corporation, Radius Venture
Partners I, L.P., Psilos Group Partners II, L.P., and CCS Consolidated Holdings
LLC (to the extent each such entity is to receive PATY Common Stock in
accordance with Section 2.2 on the Closing Date) and their respective affiliates
shall each have entered into a lock-up agreement, substantially in the form
which is attached hereto as Exhibit I.

 

 

 

-54-

 

 



 

 

 

11.9

CCS Stockholders.

There shall be no more than 35 holders of CCS Capital Stock entitled to receive
PATY Common Stock in accordance with this Agreement which are not “accredited
investors” (as such term is defined in Regulation D of the Securities Act).

11.10

Option Exercise; Cancellation.

Prior to the Effective Time, one hundred percent (100%) of the CCS Options which
are outstanding on the date hereof shall have been exercised or cancelled and
the SP Warrant and the CCS Guaranty Warrants shall have been exercised or
terminated.

11.11

CCS Debt.

The maturity date of the amounts due under the Comerica Agreement shall be
extended until no earlier than June 30, 2007.

11.12

Sixth Restated Certificate.

CCS shall have adopted, and filed with the Secretary of State of the State of
Delaware, the Sixth Restated Certificate.

11.13

CCS Financial Statements.

The audited financial statements which are delivered by CCS in accordance with
Section 7.10 of this Agreement shall not differ, in any material respects, from
the CCS 2005 Financial Statements set forth in Schedule 5.7 and the opinion of
CCS’s auditors included therein shall be unqualified in all respects.

11.14

Psilos Success Fee Escrow Agreement.

An Escrow Agreement, the form of which is attached hereto as Exhibit L
(hereinafter referred to as the “Psilos Success Fee Escrow Agreement”) shall
have been executed by the parties identified therein.

11.15

Aetna

There shall not have occurred any adjustment by Aetna of the type referred in
Schedule 5.8 which has had or will have a Material Adverse Effect on CCS.

For purposes of this Agreement, neither CCS nor PATY may rely on the failure of
any condition set forth in Articles IX, X and XI to be satisfied if such failure
was caused by such party’s failure to comply with or perform any of its
covenants or obligations set forth in this Agreement. Notwithstanding the
forgoing, if the condition set forth in Section 9.4 is not satisfied and the
failure to satisfy such condition was in any way caused by either Chris Paterson
or Albert Waxman withholding their consent to a proposed transaction for any
reason, the fact that such condition was not satisfied shall under no
circumstances be considered a failure by PATY to comply with or perform any of
its covenants or obligations set forth in this Agreement.

 

 

-55-

 

 



 

 

 

ARTICLE XII

 

TERMINATION

12.1

Termination.

This Agreement may be terminated and the Merger abandoned at any time prior to
the Effective Time, by the consent of all parties hereto, or by either CCS or
PATY if: (i) the other party shall have breached in any material respect any of
its representations or warranties contained in this Agreement which is not cured
within 10 days after written notice from the other party; (ii) any such
representation or warranty shall not be correct or accurate in all material
respects at and as of the Closing Date with the same effect as if made at such
time (with such exceptions as are permitted by sections 10.2 and 11.2,
respectively); (iii) the other party shall have failed to comply in all material
respects with any of its covenants or agreements contained in this Agreement to
be complied with or performed by it at or prior to the Closing which is not
cured within 10 days after written notice from the other party; (iv) if a
permanent injunction is entered, enforced or deemed applicable to this
Agreement, or the Certificate of Merger, which prohibits the consummation of the
transactions contemplated hereby and thereby and all appeals of such injunction
shall have been taken and shall have been unsuccessful; (v) if any governmental
entity, the consent of which is a condition to the obligation of such party to
consummate the transactions contemplated hereby, shall have determined not to
grant its consent and all appeal of such determination shall have been taken and
shall have been unsuccessful; or (vi) the Closing shall not have occurred on or
prior to December 15, 2005 (the “Termination Date”). In the event that this
Agreement is terminated in accordance with this Section 12.1, each party will be
responsible for all expenses incurred by it in connection with the negotiation
and preparation of this Agreement.

12.2

Effect of Termination.

In the event of termination of this Agreement pursuant to section 12.1 hereof,
all rights of all parties hereto shall cease and terminate, except for such
rights as any party may otherwise have for breach of contract, including,
without limitation, rights for breach of any representations, warranties or
covenants contained herein, and, provided that the provisions of this Section
12.2 and Section shall survive any such termination.

 

ARTICLE XIII

 

MISCELLANEOUS

13.1

CCS and PATY Stockholder Representatives.  

(a)        (i)         By virtue of the approval of this Agreement by the
holders of CCS Capital Stock and by the acceptance by each such holder, each
holder of CCS Options or each holder of CCS warrants or other convertible
securities of the applicable payments set forth in Section 2.2 of this
Agreement, and without further action of any such holders, each holder of CCS
Capital Stock, each holder of CCS Options and each holder of CCS warrants or
other

 

-56-

 

 



 

 

convertible securities shall be deemed to have irrevocably constituted and
appointed Albert Waxman (and by execution of this Agreement such person hereby
accepts such appointment) as representative, agent and attorney-in-fact for and
on behalf of such person (the “CCS Stockholder Representative”), with full power
of substitution, to act in the name, place and stead of each such person with
respect to actions to be taken in connection with the escrow agreements
described in Sections 9.9 through 9.12 and Section 11.15. The CCS Stockholder
Representative shall be authorized to make decisions on behalf of the holders of
CCS Capital Stock exclusively with respect to the aforementioned escrow
agreements. The power of attorney granted in this Section 13.1 is coupled with
an interest and is irrevocable, may be delegated by the CCS Stockholder
Representative, and shall survive the death or incapacity of any holder or
former holder of CCS Capital Stock, holder or former holder of CCS Options or
holder or former holder of CCS warrants or other convertible securities.

(ii)       The identity of the CCS Stockholder Representative and the terms of
the agency may be changed, and a successor CCS Stockholder Representative may be
appointed, from time to time (including in the event of the death, disability or
other incapacity of the CCS Stockholder Representative) by those holders or
former holders, of CCS Capital Stock, holders or former holders of CCS Options
or holder or former holders of CCS warrants or other convertible securities
whose shares represented a majority of the as-converted-to shares of CCS Common
Stock outstanding immediately prior to the Effective Time, and any such
successor shall succeed the CCS Stockholder Representative as CCS Stockholder
Representative hereunder.

(iii)      The CCS Stockholder Representative shall not be liable for any losses
incurred without gross negligence or willful misconduct by the CCS Stockholder
Representative while acting in good faith and in the exercise of his reasonable
judgment and arising out of or in connection with the acceptance or
administration of his duties hereunder (it being understood that any act done or
omitted pursuant to the advice of counsel shall be conclusive evidence of such
good faith).

(b)        Actions of the Shareholder Representatives. From and after the
Effective Time, a decision, act, consent or instruction of the CCS Stockholder
Representative shall constitute a decision of all former holders of CCS Capital
Stock, former holders of CCS Options and former holders of CCS warrants or other
convertible securities and shall be final, binding and conclusive upon each such
former holder, and the Escrow Agent and PATY may rely upon any decision, act,
consent or instruction of the CCS Stockholder Representative as being the
decision, act, consent or instruction of each former holder of CCS Capital
Stock, former holder of CCS Options and former holder of CCS warrants or other
convertible securities. PATY and Surviving Corporation are hereby relieved from
any liability to any person for any acts done by the CCS Stockholder
Representative and any acts done by PATY or the Surviving Corporation in
accordance with any such decision, act, consent or instruction of the CCS
Stockholder Representative.

 

 

13.2

Notices.

All notices, requests or instruction hereunder shall be in writing and delivered
personally or sent by registered or certified mail, postage prepaid or by
telecopy (or like transmission), as follows:

(1)

if to CCS.:

 

12301 NW 39th Street

 

Coral Springs, FL 33065

 

Attention: Chief Executive Officer

 

Fax: (954) 796-3815

 

                                          
                                                             

with a copy to:

 

Aaron J. Velli, Esq.

 

Cooley Godward LLP

 

One Freedom Square, Reston Town Center

11951 Freedom Drive

 

Reston, VA 20190-5656

 

 

Fax: (703) 456-8100

 

(2) if to PATY or Merger Sub:

 

46 Prince Street

 

Rochester, NY 14607

 

Attention: Chief Executive Officer

 

Fax: 585-244-1367

 

 

with a copy to:

 

Jeffrey Baumel, Esq.

 

McCarter & English LLP

 

Four Gateway Center

 

100 Mulberry Street

 

Newark, New Jersey 07102

Fax: (973) 624-7070

 

 

Any of the above addresses may be changed at any time by notice given as
provided above; provided, however, that any such notice of change of address
shall be effective only upon receipt. All notices and other communications given
to any party hereto in accordance with the provisions hereof shall be deemed to
have been given on the date of receipt, provided that any notice or other
communication that is received other than during regular business hours of the
recipient shall be deemed to have been given at the opening of business on the
next business day of the recipient.

13.3

Entire Agreement.

This Agreement and the documents referred to herein contain the entire agreement
between the parties hereto with respect to the transactions contemplated hereby,
and supersede all prior understandings, arrangements and agreements with respect
to the subject matter hereof. No modification hereof shall be effective unless
in writing and signed by the party against which it is sought to be enforced.

13.4

Further Action.

Each of the parties hereto shall use such party’s best efforts to take such
actions as may be necessary or reasonably requested by the other parties hereto
to carry out and consummate the transactions contemplated by this Agreement.

13.5

Expenses.

Upon the consummation of the transactions contemplated by this Agreement,
including but not limited to the Merger, subject to the terms of the
Stockholders Agreement and the Sonenshine Partners Fee Escrow Agreement PATY
shall pay for all reasonable investment banking and advisory expenses incurred
in connection with this transaction by either party (hereinafter referred to as
the “Expenses”).

13.6

Governing Law.

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware applicable in the case of agreements made and to be
performed entirely within such State.

13.7

Captions.

The captions appearing herein are for the convenience of the parties only and
shall not be construed to affect the meaning of the provisions of this
Agreement.

13.8

Accounting Terms.

All accounting terms used herein which are not expressly defined in this
Agreement shall have the respective meanings given to them in accordance with
generally accepted accounting principles on the date hereof.

 

 

13.9

Specific Performance.

PATY, Merger Sub and CCS recognize that any breach of the terms of this
Agreement may give rise to irreparable harm for which money damages would not be
an adequate remedy, and accordingly agree that, in addition to other remedies,
any nonbreaching party shall be entitled to an injunction or injunctions to
prevent breaches of the provisions of this Agreement and to enforce the terms
and provisions of this Agreement and the Certificate of Merger by a decree of
specific performance in any action instituted in any court of the United States
or any state hereof having jurisdiction without the necessity of proving the
inadequacy as a remedy of money damages.

13.10

Assignment.

This Agreement and all of the provisions hereof shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
permitted assigns, but neither this Agreement nor any of the rights, interests,
or obligations hereunder may be assigned by any of the parties hereto without
the prior written consent of the other parties and any such attempted assignment
without consent shall be void.

13.11

No Third Party Beneficiary.

This Agreement is not intended, and shall not be construed, to confer upon any
person other than the parties hereto any rights or remedies hereunder.

13.12

Partial Invalidity.

Any term or provision of this Agreement that is invalid or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity or unenforceability without rendering invalid or unenforceable
the remaining terms and provisions of this Agreement, or any such terms in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, such provision shall be interpreted to be only so broad as is
enforceable.

13.13

Counterparts.

This Agreement may be executed in counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.



IN WITNESS WHEREOF, this Agreement has duly executed by the parties hereto as of
the date first above written.

 

PATIENT INFOSYSTEMS, INC.

 

By: /s/ Roger L. Chaufournier

 

Name: Roger L. Chaufournier

 

Title:

Chief Executive Officer

 

PATY ACQUISITION CORP.

 

 

By: /s/ Roger L. Chaufournier

 

Name: Roger L. Chaufournier

Title:

President

 

 

 

CCS CONSOLIDATED, INC.

 

 

By: /s/ Chris E. Paterson

 

Name: Chris E. Paterson

 

Title:

Chief Executive Officer

 

 

with respect to Section 13.1

 

 

/s/ Albert Waxman

Albert Waxman

 

 

-57-

 

 

 

 